Exhibit 10.1
EXECUTION VERSION
 
Published CUSIP Number: 81725VAG0
Revolving Credit CUSIP Number: 81725VAH8
CREDIT AGREEMENT
among
SENSIENT TECHNOLOGIES CORPORATION
and
CERTAIN SUBSIDIARIES OF SENSIENT TECHNOLOGIES CORPORATION,
as Borrowers,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent,
BANK OF AMERICA, N.A.,
TD BANK, N.A.,
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Co-Documentation Agents,
and
THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO
Effective Date: April 7, 2011
 
$350,000,000 Revolving Credit Facility
 
WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Book Runner





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I Definitions
    1  
Section 1.1 Definitions
    1  
Section 1.2 Times
    18  
Section 1.3 Accounting Terms and Determinations
    18  
 
       
ARTICLE II Amount and Terms of the Loans and Letters of Credit
    18  
Section 2.1 Revolving Advances
    18  
Section 2.2 Procedure for Making Revolving Advances
    19  
Section 2.3 Interest
    20  
Section 2.4 Limitation of Outstandings
    21  
Section 2.5 Principal and Interest Payment Dates
    22  
Section 2.6 Default Rates
    22  
Section 2.7 Letters of Credit
    23  
Section 2.8 Facility Fee
    25  
Section 2.9 Other Fees
    26  
Section 2.10 Termination or Reduction of the Commitment
    26  
Section 2.11 Voluntary Prepayments
    26  
Section 2.12 Computation of Interest and Fees
    26  
Section 2.13 Payments
    27  
Section 2.14 Payment on Non-Business Days
    28  
Section 2.15 Use of Advances and Letters of Credit
    28  
Section 2.16 Funding Indemnification
    28  
Section 2.17 Taxes
    29  
Section 2.18 Increased Costs; Eurocurrency Rate Availability
    32  
Section 2.19 Guarantees
    35  
Section 2.20 Swing Line
    37  
Section 2.21 Substitution of Lender
    39  
Section 2.22 Increase of Aggregate Commitment Amount
    39  
 
       
ARTICLE III Conditions Precedent
    41  
Section 3.1 Conditions to Effectiveness and Initial Credit Extensions
    41  
Section 3.2 Additional Conditions Precedent to Credit Extensions to Designated
Subsidiaries
    42  
Section 3.3 Conditions Precedent to All Credit Extensions
    43  
 
       
ARTICLE IV Representations and Warranties
    43  
Section 4.1 Corporate Existence and Power
    43  
Section 4.2 Authorization of Borrowing; No Conflict as to Law or Agreements
    43  
Section 4.3 Legal Agreements
    44  
Section 4.4 Subsidiaries
    44  
Section 4.5 Financial Condition
    44  
Section 4.6 Adverse Change
    44  
Section 4.7 Litigation
    45  

-i-



--------------------------------------------------------------------------------



 



         
Section 4.8 Hazardous Substances
    45  
Section 4.9 Regulation U
    45  
Section 4.10 Taxes
    45  
Section 4.11 Burdensome Restrictions
    45  
Section 4.12 Titles and Liens
    46  
Section 4.13 ERISA
    46  
Section 4.14 Investment Company Act
    46  
Section 4.15 Solvency
    46  
Section 4.16 Swap Obligations
    46  
Section 4.17 Insurance
    47  
Section 4.18 Compliance With Laws
    47  
Section 4.19 No Contractual Default
    47  
 
       
ARTICLE V Affirmative Covenants of the Company
    47  
Section 5.1 Financial Statements
    47  
Section 5.2 Books and Records; Inspection and Examination
    49  
Section 5.3 Compliance with Laws
    49  
Section 5.4 Payment of Taxes and Other Claims
    50  
Section 5.5 Maintenance of Properties
    50  
Section 5.6 Insurance
    50  
Section 5.7 Preservation of Corporate Existence
    50  
Section 5.8 Use of Proceeds
    50  
 
       
ARTICLE VI Negative Covenants
    51  
Section 6.1 Liens
    51  
Section 6.2 Sale of Assets
    52  
Section 6.3 Consolidation and Merger
    53  
Section 6.4 Hazardous Substances
    53  
Section 6.5 Restrictions on Nature of Business
    53  
Section 6.6 Transactions with Affiliates
    54  
Section 6.7 Restrictive Agreements
    54  
Section 6.8 Leverage Ratio
    54  
Section 6.9 Fixed Charge Coverage Ratio
    54  
Section 6.10 Adjusted Net Worth
    54  
Section 6.11 Investments
    54  
Section 6.12 Guarantees
    56  
Section 6.13 Priority Debt
    56  
 
       
ARTICLE VII Events of Default, Rights and Remedies
    57  
Section 7.1 Events of Default
    57  
Section 7.2 Rights and Remedies
    59  
Section 7.3 Pledge of Cash Collateral Account
    60  
Section 7.4 Crediting of Payments and Proceeds
    61  
 
       
ARTICLE VIII The Administrative Agent
    61  
Section 8.1 Authorization
    61  
Section 8.2 Distribution of Payments and Proceeds
    61  

-ii-



--------------------------------------------------------------------------------



 



         
Section 8.3 Expenses
    62  
Section 8.4 Payments Received Directly by Lenders
    62  
Section 8.5 Indemnification
    63  
Section 8.6 Exculpation
    63  
Section 8.7 Administrative Agent and Affiliates
    64  
Section 8.8 Credit Investigation
    64  
Section 8.9 Resignation
    64  
Section 8.10 Disclosure of Information
    65  
Section 8.11 Titles
    65  
 
       
ARTICLE IX Miscellaneous
    66  
Section 9.1 No Waiver; Cumulative Remedies
    66  
Section 9.2 Designation of Designated Subsidiaries
    66  
Section 9.3 Amendments, Etc.
    66  
Section 9.4 Notices
    68  
Section 9.5 Costs and Expenses
    69  
Section 9.6 Indemnification by Borrowers
    69  
Section 9.7 Execution in Counterparts
    70  
Section 9.8 Binding Effect, Assignment and Participations
    70  
Section 9.9 Governing Law
    74  
Section 9.10 Severability of Provisions
    74  
Section 9.11 Consent to Jurisdiction
    74  
Section 9.12 Waiver of Jury Trial
    74  
Section 9.13 Integration; Effectiveness; Electronic Execution
    74  
Section 9.14 Recalculation of Covenants Following Accounting Practices Change
    75  
Section 9.15 Right of Set Off
    75  
Section 9.16 Headings
    75  
Section 9.17 Non-Liability of Lenders
    75  
Section 9.18 Customer Identification — USA Patriot Act Notice
    76  
Section 9.19 Existing Credit Agreement Matters
    76  

-iii-



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Exhibit A
  Commitment Amounts and Addresses
Exhibit B
  Revolving Note
Exhibit C
  Swing Line Note
Exhibit D
  Compliance Certificate
Exhibit E
  Assignment and Assumption
Exhibit F
  Borrowing Certificate
Exhibit G
  Designation Letter
 
   
Schedule 1.1
  Existing Letters of Credit
Schedule 4.2
  Consents
Schedule 4.4
  Subsidiaries
Schedule 4.7
  Litigation
Schedule 4.8
  Environmental Matters
Schedule 6.1
  Liens
Schedule 6.11
  Existing Investments
Schedule 6.12
  Guaranties, Etc.

-iv-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
Dated as of April 7, 2011
     Sensient Technologies Corporation, a Wisconsin corporation; the Lenders, as
defined below; and Wells Fargo Bank, National Association, a national banking
association, as Administrative Agent, agree as follows:
ARTICLE I
Definitions
Section 1.1 Definitions.
     For all purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires, the terms defined in this Article have
the meanings assigned to them in this Article, and include the plural as well as
the singular.
     “Accounting Practices Change” means any change in the Company’s accounting
practices that is required under the standards of the Financial Accounting
Standards Board or is inconsistent with the accounting practices applied in the
financial statements of the Company referred to in Section 4.5.
     “Acquisition Target” means any Person becoming a Subsidiary of the Company
after the date hereof; any Person that is merged into or consolidated with the
Company or any Subsidiary of the Company after the date hereof; or any Person
with respect to which all or a substantial part of that Person’s assets are
acquired by the Company or any Subsidiary of the Company after the date hereof.
     “Act” means the Securities Act of 1933, as amended.
     “Additional Commitment Amount” has the meaning set forth in
Section 2.22(a).
     “Adjusted Net Worth” means, as of the date of any determination, the
aggregate amount of the capital stock accounts (net of treasury stock, at cost),
plus (or minus, in the case of a deficit) (a) the surplus in retained earnings
of the Company and its Subsidiaries as determined in accordance with GAAP, minus
(b) all Investments of the Company and its Subsidiaries other than those
specified in paragraphs (a) through (j) of Section 6.11.
     “Administrative Agent” means Wells Fargo acting in its capacity as
administrative agent for itself and the other Lenders hereunder.
     “Administrative Questionnaire” means an administrative questionnaire in a
form supplied by the Administrative Agent.
     “Advance” means a Revolving Advance or a Swing Line Advance.
     “Affected Lender” has the meaning set forth in Section 2.21.

 



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
A Person shall be deemed to control another Person if the controlling Person
owns 25% or more of the voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise. Unless otherwise
specified, “Affiliate” means an Affiliate of the Company or a Subsidiary.
     “Aggregate Commitment Amount” means $350,000,000, as such amount may be
reduced pursuant to Section 2.10 or increased pursuant to Section 2.22.
     “Agreement” means this Credit Agreement, as it may be amended, modified or
restated from time to time in accordance with Section 9.3.
     “Alternative Currency” means Canadian dollars, English pounds, Euros, Swiss
francs, or any other currency (other than Dollars) requested by any Borrower and
acceptable to all of the Lenders and the Issuing Bank (with respect to
Alternative Currency Letters of Credit).
     “Alternative Currency Funding” means a Borrowing or any portion thereof
that is made in an Alternative Currency.
     “Alternative Currency Letter of Credit” means a Letter of Credit
denominated in an Alternative Currency.
     “Applicable Margin” means the corresponding percentages per annum as set
forth below based on the Leverage Ratio:

                                              Revolving Credit Loans            
    Eurocurrency     Pricing Level   Leverage Ratio   Facility Fee Rate   Rate
Margin   Base Rate Margin
I
  Less than 1.50 to 1.00     .20 %     1.30 %     .30 %
II
  Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00     .25 %    
1.50 %     .50 %
III
  Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00     .30 %    
1.70 %     .70 %
IV
  Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00     .35 %    
1.90 %     .90 %
V
  Greater than or equal to 3.00 to 1.00     .40 %     2.10 %     1.10 %

-2-



--------------------------------------------------------------------------------



 



The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) five (5) Business Days after the day by which the
Company is required to provide a Compliance Certificate pursuant to Section 5.1
for the most recently ended fiscal quarter of the Company; provided that (a) the
Applicable Margin shall be based on Pricing Level II until the first Calculation
Date occurring after the date hereof and, thereafter the pricing level shall be
determined by reference to the Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Company preceding the applicable
Calculation Date, and (b) if the Company fails to provide the Compliance
Certificate as required by Section 5.1 for the most recently ended fiscal
quarter of the Company preceding the applicable Calculation Date, the Applicable
Margin from such Calculation Date shall be based on Pricing Level V until such
time as an appropriate Compliance Certificate is provided, at which time the
pricing level shall be determined by reference to the Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Company preceding such
Calculation Date. The Applicable Margin shall be effective from, and including,
one Calculation Date until, but excluding, the next Calculation Date. Any
adjustment in the Applicable Margin shall be applicable to all Credit Extensions
then existing or subsequently made or issued.
Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 5.1 is shown to be
inaccurate (regardless of whether (a) this Agreement is in effect, (b) the
Commitments are in effect, or (c) any extension of credit is outstanding when
such inaccuracy is discovered or such financial statement or Compliance
Certificate was delivered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(i) the Company shall immediately deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Period, (ii) the Applicable
Margin for such Applicable Period shall be determined as if the Leverage Ratio
in the corrected Compliance Certificate were applicable for such Applicable
Period, and (iii) the Borrowers shall immediately and retroactively be obligated
to pay to the Administrative Agent the accrued additional interest and fees
owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 8.2. Nothing in this paragraph shall limit any other
rights of the Administrative Agent and any Lender under this Agreement. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.
     “Approved Fund” means any fund that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
     “Arranger” means Wells Fargo Securities, LLC, in its capacity as sole lead
arranger and sole book runner, and its successors.
     “Asset Securitization” shall mean a sale, other transfer or factoring
arrangement by the Company and/or one or more of its Subsidiaries of accounts,
related general intangibles and chattel paper, and the related security and
collections with respect thereto to a special purpose Subsidiary (an “SPV”), and
the sale, pledge or other transfer by that SPV in connection with

-3-



--------------------------------------------------------------------------------



 



financing provided to that SPV, which financing shall be “non-recourse” to the
Company and its Subsidiaries (other than the SPV) except pursuant to the
Standard Securitization Undertakings.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.8), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit E or any other form approved by the
Administrative Agent.
     “Attributable Securitization Indebtedness” shall mean, at any time with
respect to an Asset Securitization by the Company or any of its Subsidiaries,
the principal amount of indebtedness which (a) if the financing received by an
SPV as part of such Asset Securitization is treated as a secured lending
arrangement, is the principal amount of such indebtedness, or (b) if the
financing received by the relevant SPV is structured as a purchase agreement,
would be outstanding at such time if such financing were structured as a secured
lending arrangement rather than a purchase agreement, and in any such case which
indebtedness is without recourse to the Company or any of its Subsidiaries
(other than such SPV or pursuant to Standard Securitization Undertakings), in
each case, together with interest payable thereon and fees payable in connection
therewith.
     “Base Rate” means an annual rate equal to the Reference Rate, plus the Base
Rate Margin, which rate shall change when and as the Reference Rate or any
component of the Base Rate Margin changes.
     “Base Rate Funding” means any Borrowing, or any portion of the principal
balance of the Advances, bearing interest at the Base Rate.
     “Base Rate Margin” means a percentage, determined as set forth in the
definition of Applicable Margin.
     “Borrower” means the Company or any Designated Subsidiary. The parties
acknowledge that, as of the date hereof, the Company is the only Borrower
hereunder.
     “Borrowing” means a borrowing under Article II consisting of Revolving
Advances made to a Borrower at the same time by each of the Lenders severally.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in California, Wisconsin, New York or North Carolina are
authorized or required by law to remain closed, and (a) if such day relates to
any interest rate settings as to Eurocurrency Rate Fundings denominated in Euro,
any fundings, disbursements, settlements and payments in Euro in respect of any
such Eurocurrency Rate Fundings, or any other dealings in Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Funding, the
Trans-European Automated Real-Time Gross Settlement Express Transfer
(TARGET) System is open (or if such payment system ceases to be operative, such
other payment system (if any) reasonably determined by the Administrative Agent
to be a suitable replacement); (b) if such day relates to any interest rate
settings as to a Eurocurrency Rate Funding denominated in an Alternative
Currency other than Euro, dealings in deposits in the relevant Alternative
Currency are conducted by and between banks in London or other applicable
offshore interbank market for such currency; and (c) if such day relates to any

-4-



--------------------------------------------------------------------------------



 



fundings, disbursements, settlements and payments in a currency other than Euro
in respect of a Eurocurrency Rate Funding denominated in a currency other than
Euro, or any other dealings in any currency other than Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Funding
(other than any interest rate settings), on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
     “Capitalized Lease” means any lease that in accordance with GAAP should be
capitalized on the balance sheet of the lessee thereunder.
     “Cash Collateral Account” means an interest-bearing account maintained with
the Administrative Agent in which funds are deposited pursuant to Section 2.7(h)
or Section 7.2(c).
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law, but excluding any non-binding
recommendation of any Governmental Authority) by any Governmental Authority;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III (as defined
below), shall, in each case, be deemed to be a “Change in Law” regardless of the
date enacted, adopted or issued. “Basel III” means, collectively, those certain
Consultative Documents issued by the Basel Committee of Banking Supervisors of
the Bank for International Settlements entitled “Strengthening the Resilience of
the Banking Sector” issued December 17, 2009, “International Framework for
Liquidity Risk Measurement, Standards and Monitoring” issued December 17, 2009,
“Countercyclical Capital Buffer Proposal” issued July 16, 2010 and
“Capitalization of Bank Exposures to Central Counterparties” issued December 20,
2010.
     “Change of Control” means, with respect to any corporation, either (a) the
acquisition by any “person” or “group” (as those terms are used in Sections
13(d) and 14(d) of the Exchange Act) of beneficial ownership (as defined in
Rules 13d-3 and 13d-5 of the SEC, except that a Person shall be deemed to have
beneficial ownership of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 30% or more of the then outstanding voting
capital stock of such corporation; or (b) a change in the composition of the
Governing Board of such corporation or any corporate parent of such corporation
such that continuing directors cease to constitute more than 50% of such
Governing Board. As used in this definition, “continuing directors” means, as of
any date, (a) those members of the Governing Board of the applicable corporation
who assumed office prior to such date, and (b) those members of the Governing
Board of the applicable corporation who assumed office after such date and whose
appointment or nomination for election by that corporation’s shareholders was
approved by a vote of at least 50% of the directors of such corporation in
office immediately prior to such appointment or nomination.

-5-



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, and the rules and
regulations promulgated thereunder, each as amended or modified from time to
time.
     “Commitment” means, with respect to each Lender, that Lender’s commitment
to make Advances and participate in Letters of Credit and Swing Line Advance
pursuant to Article II.
     “Commitment Amount” means, with respect to each Lender, the amount set
forth opposite that Lender’s name in Exhibit A or on any Assignment and
Assumption, unless said amount is reduced pursuant to Section 2.10 or 7.2 or
increased pursuant to Section 2.22, in which event it means the amount to which
said amount is reduced or increased.
     “Commitment Termination Date” means April 7, 2016, or the earlier date of
termination in whole of the Commitments pursuant to Section 2.10 or 7.2.
     “Communications” has the meaning set forth in Section 9.4(c).
     “Company” means Sensient Technologies Corporation, a Wisconsin corporation
and a party to this Agreement.
     “Company Guarantor Subsidiary” means a Designated Subsidiary which is party
to a Guaranty which is in full force and effect and pursuant to which such
Designated Subsidiary guarantees the Obligations of the Company hereunder.
     “Compliance Certificate” means a certificate in substantially the form of
Exhibit D, or such other form as the Company and the Administrative Agent may
from time to time agree upon in writing, executed by a Responsible Officer of
the Company, (a) setting forth relevant facts in reasonable detail the
computations as to whether or not the Company is in compliance with the
requirements set forth in the Financial Covenants, (b) stating that the
financial statements delivered therewith have been prepared in accordance with
GAAP, subject, in the case of interim financial statements, to year-end audit
adjustments, and (c) stating whether or not such officer has knowledge of the
occurrence of any Default or Event of Default hereunder not theretofore reported
or remedied and, if so, stating in reasonable detail the facts with respect
thereto.
     “Consolidated Priority Debt” means all Priority Debt of the Company and its
Subsidiaries determined on a consolidated basis eliminating inter-company items;
provided that there shall be excluded from any calculation of Consolidated
Priority Debt, without duplication, (a) Total Funded Debt of a Company Guarantor
Subsidiary (other than Total Funded Debt of a Designated Subsidiary secured by a
Lien created or incurred within the limitations of Section 6.1), (b) Total
Funded Debt of the Company or any Subsidiary secured by Liens granted to secure
other senior Total Funded Debt on a pari passu basis with the Obligations and
(c) the Obligations of any Designated Subsidiary.
     “Consolidated Total Assets” means as at any date of any determination
thereof, total assets of the Company and its Subsidiaries determined on a
consolidated basis in accordance with GAAP as shown on the most recent balance
sheet of the Company and its Subsidiaries for its most recently ended fiscal
year.

-6-



--------------------------------------------------------------------------------



 



     “Credit Extension” means the making of any Advance or the issuance of any
Letter of Credit.
     “Default” means an event that, with the giving of notice, the passage of
time or both, would constitute an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Revolving Advances, Borrowings, participations in Letters of
Credit or participations in Swing Line Advances required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless such amount is the subject of a good
faith dispute, (c) has notified the Borrowers, the Administrative Agent or any
other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply or has failed to comply with its
funding obligations under this Agreement or under other agreements in which it
commits or is obligated to extend credit, or (d) has become or is insolvent or
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
     “Designated Subsidiary” means any corporate Subsidiary of the Company
designated for borrowing privileges under this Agreement pursuant to
Section 9.2.
     “Designation Letter” means a letter in the form of Exhibit G.
     “Disclosed Information” has the meaning set forth in Section 8.10.
     “Dollar Equivalent” means (a) with respect to a Borrowing, Advance or
Letter of Credit made or denominated in Dollars, the amount of such Borrowing,
Advance or Letter of Credit, and (b) with respect to an Alternative Currency
Funding or Alternative Currency Letter of Credit, the amount in
freely-transferable Dollars that the Administrative Agent may purchase for the
amount and in the currency of such Alternative Currency Funding or Alternative
Currency Letter of Credit on the spot market on the day of determination,
determined at the Administrative Agent’s discretion within the period of three
Business Days preceding the day of such Alternative Currency Funding, as of the
first day of the Interest Period applicable to such Alternative Currency
Funding, on the date of the issuance of or any draw under such Alternative
Currency Letter of Credit, on the last Business Day of each month and at such
other times as the Administrative Agent shall determine in accordance with this
Agreement or in its sole discretion.
     “Dollars” means United States Dollars.
     “EBITDA” means, with respect to any period, EBITR with respect to that
period, less (to the extent included in EBITR) Rental Expense, plus (to the
extent deducted in determining net income for purposes of EBITR) depreciation
and amortization. For purposes of this Agreement, EBITDA shall be computed on a
Pro Forma Basis.
     “EBITR” means, with respect to any period:

-7-



--------------------------------------------------------------------------------



 



  (a)   (i) the after-tax net income of the Company and its Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP,
excluding (ii) non-operating gains and losses (including extraordinary or
unusual gains and losses, gains and losses from discontinuance of operations,
gains and losses arising from the sale of assets other than inventory, and other
non-recurring gains and losses)

  plus     

  (b)   the sum of the following to the extent deducted in arriving at the
after-tax net income determined in clause (a)(i) of this definition (but without
duplication for any item):

  (i)   Interest Expense,

  (ii)   income tax expense of the Company and its Subsidiaries, and

  (iii)   Rental Expense.

     “Effective Date” means the first date on or after the date hereof on which
all conditions set forth in Section 3.1 have been satisfied.
     “Eligible Subsidiary” means a Subsidiary of the Company that (a) is a
corporation or limited liability company, (b) is wholly-owned (directly or
indirectly) by the Company, and (c) if such Subsidiary is a Foreign Subsidiary,
has been expressly approved by the Administrative Agent and each Lender as a
Borrower hereunder.
     “Entitled Person” has the meaning set forth in Section 2.13(b).
     “Environmental Law” means the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. § 1802 et seq., the Toxic Substances Control Act,
15 U.S.C. § 2601 et seq., the Federal Water Pollution Control Act, 33 U.S.C. §
1252 et seq., the Clean Water Act, 33 U.S.C. § 1321 et seq., the Clean Air Act,
42 U.S.C. § 7401 et seq., and any other federal, state, county, municipal, local
or other statute, law, ordinance or regulation which may relate to or deal with
human health or the environment, all as may be from time to time amended.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that is, along with the Company, a member of a controlled group of corporations
or a controlled group of trades or businesses, as described in sections 414(b)
and 414(c), respectively, of the Code.
     “Eurocurrency Base Rate” means,
     (a) for any interest rate calculation with respect to a Eurocurrency Rate
Funding, the rate of interest per annum determined on the basis of the rate for
deposits in the applicable currency for a period equal to the applicable
Interest Period which appears on Reuters Screen

-8-



--------------------------------------------------------------------------------



 



LIBOR01 Page (or any applicable successor page) at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period (rounded upward, if necessary, to the nearest 1/100th of 1%).
If, for any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or
any applicable successor page), then the Eurocurrency Base Rate shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in the applicable currency minimum
amounts of at least the Dollar Equivalent of $5,000,000 would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period; and
     (b) for any interest rate calculation with respect to a Base Rate Funding,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then Eurocurrency Base Rate for such Base Rate
Funding shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars in minimum amounts of
at least $5,000,000 would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) on such date of determination for a period equal to one month commencing
on such date of determination.
     Each calculation by the Administrative Agent of Eurocurrency Base Rate
shall be conclusive and binding for all purposes, absent manifest error.
     “Eurocurrency Rate” means the annual rate (rounded upwards, if necessary,
to the next 1/100th of 1%) equal to the sum of (a) the rate obtained by dividing
(i) the applicable Eurocurrency Base Rate for funds to be made available on the
first day of any Interest Period in an amount approximately equal to the amount
for which a Eurocurrency Rate has been requested and maturing at the end of such
Interest Period, by (ii) a percentage equal to 100% minus the Federal Reserve
System reserve requirement (expressed as a percentage) imposed under
Regulation D on Eurocurrency liabilities, and (b) the Eurocurrency Rate Margin.
     “Eurocurrency Rate Advance” means an Advance which is part of a
Eurocurrency Rate Funding.
     “Eurocurrency Rate Funding” means any Borrowing, or any portion of the
principal balance of the Revolving Advances, bearing interest at a Eurocurrency
Rate (including any Alternative Currency Funding).
     “Eurocurrency Rate Margin” means a percentage, determined as set forth in
the definition of Applicable Margin.

-9-



--------------------------------------------------------------------------------



 



     “Event of Default” has the meaning specified in Section 7.1.
     “Excess Balance” has the meaning set forth in Section 7.3.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excluded Taxes” has the meaning specified in Section 2.17.
     “Existing Credit Agreement” means the credit agreement dated as of June 15,
2007 to which the Company, Wells Fargo, as administrative agent, and the Lenders
(as defined therein) are parties, as such credit agreement has been amended and
modified prior to the date hereof.
     “Existing Letters of Credit” means those letters of credit existing on the
date hereof, issued pursuant to the Existing Credit Agreement and identified on
Schedule 1.1.
     “Facility Fee Rate” means a percentage, determined as set forth in the
definition of Applicable Margin.
     “FATCA” means Sections 1471 through 1474 of the Code (as of the date hereof
and also including any amendments that provide either a comparable mechanism or
other commercially reasonable mechanism to avoid such tax) and any regulations
or official interpretations thereof (including, without limitation, any Revenue
Ruling, Revenue Procedure, Notice or similar guidance issued by the U.S.
Internal Revenue Service thereunder as a precondition to relief or exemption
from taxes under such provisions).
     “Federal Funds Rate” means at any time an interest rate per annum equal to
the weighted average of the rates for overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day by the Federal Reserve Bank of New York, or, if such rate
is not so published for any day which is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it, it
being understood that the Federal Funds Rate for any day which is not a Business
Day shall be the Federal Funds Rate for the next preceding Business Day.
     “Fee Letter” means the separate agreement dated February 16, 2011 among the
Company, the Administrative Agent and the Arranger setting forth the terms of
certain fees to be paid by the Company.
     “Financial Covenant” means any of the Company’s obligations set forth in
Sections, 6.8, 6.9, 6.10 and 6.13.
     “Fixed Charge Coverage Ratio” means, as of the end of any fiscal quarter of
the Company, the ratio of EBITR to the sum of Interest Expense and Rental
Expense, determined with respect to the Company and its Subsidiaries for the
period of four consecutive fiscal quarters ending on such quarter-end.
     “Foreign Subsidiary” means a Subsidiary of the Company that is organized
under the laws of a jurisdiction outside of the United States of America
(including any state or territory

-10-



--------------------------------------------------------------------------------



 



thereof and the District of Columbia) and that is not dually incorporated under
the laws of the United States of America, any state thereof or the District of
Columbia.
     “GAAP” means generally accepted accounting principles as in effect from
time to time applied on a basis consistent with the accounting practices applied
in the financial statements of the Company referred to in Section 4.5, except
for changes concurred in by Company’s independent public accountants and
disclosed in Company’s financial statements or the notes thereto.
     “Governing Board” means, with respect to any corporation, limited liability
company or similar Person, the board of directors, board of governors or other
body or entity that sets overall institutional direction for such Person.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guaranty” means, collectively, each and every guaranty (including
joinders, supplements and amendments thereof or thereto) delivered by a Borrower
pursuant to Section 2.19.
     “Hazardous Substance” means any asbestos, urea-formaldehyde,
polychlorinated biphenyls, nuclear fuel or material, chemical waste, radioactive
material, explosives, known carcinogens, petroleum products and by-products and
other dangerous, toxic or hazardous pollutants, contaminants, chemicals,
materials or substances listed or identified in, or regulated by, any
Environmental Law.
     “Increased Amount Date” has the meaning set forth in Section 2.22(a).
     “Incremental Advance” has the meaning set forth in Section 2.22(a)(ii).
     “Incremental Lender” has the meaning set forth in Section 2.22(a).
     “Indemnified Liabilities” has the meaning set forth in Section 9.6.
     “Indemnitee” and “Indemnitees” has the meaning set forth in Section 9.6.
     “Interest Expense” means, with respect to any period, the aggregate
interest expense (including capitalized interest) of the Company and its
Subsidiaries (determined on a consolidated basis) for such period, including but
not limited to the interest portion of any Capitalized Lease.
     “Interest Period” means, with respect to any Eurocurrency Rate Funding, a
period of one, two, three or six months beginning on a Business Day, as elected
by a Borrower; provided, however, that if an Interest Period would otherwise end
on a day which is not a Business Day,

-11-



--------------------------------------------------------------------------------



 



such Interest Period shall end on the next following Business Day (unless such
next following Business Day is the first Business Day of a calendar month, in
which case such Interest Period shall end on the next preceding Business Day).
     “Investment” means any stock or other securities or evidence of
indebtedness of, loans or advances to, or other interest in, any Person.
     “Investment Company Act” means the Investment Company Act of 1940, as
amended.
     “Issuing Bank” means Wells Fargo, or a Lender designated pursuant to
Section 2.21, acting as the bank issuing Letters of Credit.
     “Judgment Currency” has the meaning set forth in Section 2.13(b).
     “L/C Amount” means the sum of (a) the aggregate face amount of any issued
and outstanding Letters of Credit, plus (b) amounts drawn under Letters of
Credit for which the Lenders have neither been reimbursed nor effected a
Borrowing.
     “L/C Application” has the meaning set forth in Section 2.7(b).
     “L/C Sublimit” means $20,000,000.
     “Lender Party” means the Lenders, the Administrative Agent, the Arranger,
the Swing Line Lender and the Issuing Bank.
     “Lenders” means Wells Fargo, acting on its own behalf and not as
Administrative Agent, each of the undersigned banks and any financial
institution that becomes a Lender pursuant to the procedures set forth in
Section 9.8 or otherwise, collectively.
     “Letter of Credit” has the meaning set forth in Section 2.7(a).
     “Leverage Ratio” means, as of the end of any fiscal quarter of the Company,
the ratio of (a) Total Funded Debt as of that quarter-end, to (b) EBITDA during
the period of four fiscal quarters ending on that quarter-end, all determined
with respect to the Company and its Subsidiaries on a consolidated basis.
     “Lien” means any mortgage, deed of trust, lien, pledge, security interest
or other charge or encumbrance, of any kind whatsoever, including but not
limited to the interest of the lessor or titleholder under any Capitalized
Lease, title retention contract or similar agreement.
     “Loan Documents” means this Agreement, the Notes, any L/C Application, the
Fee Letter, any Guaranty, any Designation Letter and any amendments of any of
the foregoing.
     “Material Adverse Change” means a material adverse change on (a) the
business, condition (financial or otherwise), or operations of the Company and
its Subsidiaries taken as a whole or (b) the ability of the Company to perform
its Obligations under this Agreement.
     “Material Part of the Assets” has the meaning set forth in Section 6.2.

-12-



--------------------------------------------------------------------------------



 



     “Maximum Aggregate Commitment Amount” means $450,000,000, unless said
amount is reduced pursuant to Section 2.10, in which event it means the amount
to which said amount is reduced.
     “Moody’s” means Moody’s Investors Service, Inc. (or any legal successor
thereto that is a nationally recognized statistical rating organization).
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.
     “Note” means a Revolving Note or the Swing Line Note.
     “Obligations” means each and every debt, liability and obligation of every
type and description arising under any of the Loan Documents which any Borrower
may now or at any time hereafter owe to any Lender, the Administrative Agent or
the Arranger, whether such debt, liability or obligation now exists or is
hereafter created or incurred, whether it is direct or indirect, due or to
become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or sole, joint, several or joint and several, including but not
limited to principal of and interest on the Notes and all fees due under this
Agreement, the Fee Letter or any other Loan Document.
     “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability under any Sale and Leaseback
Transaction which is not a Capitalized Lease, and (c) all Synthetic Lease
Obligations of such Person.
     “Organizational Documents” means, (a) with respect to any corporation, the
articles of incorporation and bylaws of such corporation, (b) with respect to
any partnership, the partnership agreement of such partnership, (c) with respect
to any limited liability company, the articles of organization and operating
agreement of such company, and (d) with respect to any entity, any and all other
shareholder, partner or member control agreements and similar organizational
documents relating to such entity.
     “Outstandings” means, at any time, an amount equal to the sum of (a) the
aggregate principal balance of the Advances then outstanding, and (b) the L/C
Amount then outstanding.
     “Participant” has the meaning set forth in Section 9.8(d).
     “Participant Register” has the meaning set forth in Section 9.8(d).
     “Patriot Act” has the meaning set forth in Section 9.18.
     “Payee” has the meaning set forth in Section 2.17(a).
     “Percentage” means, with respect to each Lender, the ratio of (a) that
Lender’s Commitment Amount, to (b) the aggregate Commitment Amounts of all of
the Lenders. For purposes of this definition only, following the Commitment
Termination Date, each Lender’s

-13-



--------------------------------------------------------------------------------



 



Commitment Amount shall be deemed to be the principal balance outstanding of
that Lender’s Revolving Note.
     “Permitted Swap Obligations” means all obligations (contingent or
otherwise) of the Company or any Subsidiary thereof existing or arising under
Swap Contracts, provided that each of the following criteria is satisfied:
(a) such obligations are (or were) entered into by such Person or its
Subsidiaries in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments or assets held or to
be held by such Person and not for purposes of speculation or taking a “market
view;” and (b) such Swap Contracts do not contain any provision (“walk-away”
provision) exonerating the non-defaulting party from its obligations to make
payments on outstanding transactions to the defaulting party.
     “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
     “Plan” means an employee benefit plan or other plan established or
maintained by the Company or any Subsidiary or ERISA Affiliate and covered by
Title IV of ERISA.
     “Platform” means SyndTrak Online or another similar electronic system.
     “Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The prime rate is an index or base
rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks.
     “Priority Debt” means (a) any item of Total Funded Debt of the Company
secured by a Lien created or incurred within the limitations of Section 6.1(m),
and (b) any item of Total Funded Debt of any Subsidiary (other than any item of
Total Funded Debt of a wholly-owned Subsidiary owing to another wholly-owned
Subsidiary).
     “Pro Forma Basis” means, for purposes of calculating EBITDA for any period,
that each Specified Transaction that has been consummated during the applicable
period (and all other Specified Transactions that have been consummated by the
Company or any Subsidiary during the applicable period) and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test or covenant: (a)
income statement items (whether positive or negative) attributable to the
property or Person subject to such Specified Transaction, (i) in the case of a
disposition of all or substantially all of the capital stock of a Subsidiary or
any division, business unit, product line or line of business, shall be excluded
and (ii) in the case of an acquisition, shall be included, (b) any retirement of
Total Funded Debt and (c) any Total Funded Debt incurred or assumed by the
Company or any of its Subsidiaries in connection therewith and if such Total
Funded Debt has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such Total
Funded Debt as at the relevant date of determination; provided, that the
foregoing pro forma adjustments may be applied to EBITDA solely to the extent
that such

-14-



--------------------------------------------------------------------------------



 



adjustments (to the extent exceeding $50,000,000 with respect to any Specified
Transaction) are made on a basis reasonably satisfactory to the Administrative
Agent (after receipt of such related information or certificates from the
Company as it deems appropriate).
     “Reference Rate” means, at any time, the highest of (a) the Prime Rate,
(b) the Federal Funds Rate plus .50% and (c) the Eurocurrency Base Rate plus
1.00%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
Eurocurrency Base Rate.
     “Register” has the meaning set forth in Section 9.8(c).
     “Rental Expense” means, with respect to any period, the aggregate amount of
rental payments made by the Company and its Subsidiaries (determined on a
consolidated basis) for such period with respect to operating leases.
     “Reportable Event” means (a) a “reportable event,” described in
Section 4043 of ERISA and the regulations issued thereunder, in respect of any
Plan, as to which notice is required to be given to the Pension Benefit Guaranty
Corporation, (b) a withdrawal from any Plan, as described in Section 4063 of
ERISA, (c) an action to terminate a Plan for which a notice is required to be
filed under Section 4041 of ERISA, or (d) a complete or partial withdrawal from
a Multiemployer Plan as described in Sections 4203 and 4205 of ERISA.
     “Required Lenders” means one or more Lenders having an aggregate Percentage
greater than 50%; provided that the Commitment of, and the portion of the Credit
Extensions, as applicable, held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.
     “Responsible Officer” of any Person means the chief financial officer,
controller, chief accounting officer or treasurer thereof.
     “Revolving Advance” means an advance by a Lender to any Borrower pursuant
to Section 2.1.
     “Revolving Note” has the meaning set forth in Section 2.1.
     “S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill
Corporation (or any legal successor thereto that is a nationally recognized
statistical rating organization).
     “Sale and Leaseback Transaction” means any arrangement, directly or
indirectly, with any Person whereby a seller or transferor shall sell or
otherwise transfer any real or personal property and concurrently therewith
lease, or repurchase under an extended purchase contract, conditional sales or
other title retention agreement, the same or substantially similar property.
     “SEC” means the Securities and Exchange Commission.
     “Solvent” means, with respect to any Person, that as of the date of
determination (a) the fair market value of the property of such Person is
(i) greater than the total liabilities (including contingent liabilities) of
such Person, and (ii) not less than the amount that will be required to

-15-



--------------------------------------------------------------------------------



 



pay the probable liabilities on such Person’s debts as they come due,
considering all financing alternatives and potential asset sales reasonably
available to such Person; (b) such Person’s capital is not unreasonably small in
relation to its business or any contemplated or undertaken transaction; (c) such
Person does not intend to incur, or believe (nor should it reasonably believe)
that it will incur, debts beyond its ability to pay such debts as they become
due; and (d) such Person is “solvent” within the meaning given that term and
similar terms under applicable laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
would reasonably be expected to become an actual or matured liability.
     “Specified Currency” has the meaning set forth in Section 2.13(b).
     “Specified Transactions” means (a) any disposition of all or substantially
all of the assets or capital stock of any Subsidiary of the Company or any
division, business unit, product line or line of business that is material to
the business of the Company and its Subsidiaries as a whole or (b) any
acquisition (by merger, consolidation or otherwise) of any company or any
division, business unit, product line or line of business that is material to
the business of the Company and its Subsidiaries as a whole. For purposes
hereof, any of the foregoing transactions which either (i) results in
$50,000,000 or more of net adjustments to EBITDA or (ii) is designated as such
by the Company to the Administrative Agent in writing within ten (10) Business
Days of the consummation thereof shall be deemed material to the business of the
Company and its Subsidiaries as a whole.
     “SPV” has the meaning provided in the definition of “Asset Securitization”.
     “Standard Securitization Undertakings” shall mean, with respect to an Asset
Securitization, representations, warranties, covenants and indemnities entered
into by the Company or any Subsidiary thereof in connection with such Asset
Securitization, which are reasonably customary in asset securitizations for the
types of assets subject to the respective Asset Securitization.
     “Subsidiary” means (a) any corporation of which more than 50% of the
outstanding shares of capital stock having general voting power under ordinary
circumstances to elect a majority of the Governing Board of such corporation,
irrespective of whether or not at the time stock of any other class or classes
shall have or might have voting power by reason of the happening of any
contingency, is at the time directly or indirectly owned by the Company, by the
Company and one or more other Subsidiaries, or by one or more other
Subsidiaries, (b) any partnership of which more than 50% of the partnership
interest therein are directly or indirectly owned by the Company, by the Company
and one or more other Subsidiaries, or by one or more other Subsidiaries, and
(c) any limited liability company or other form of business organization the
effective control of which is held by the Company, the Company and one or more
other Subsidiaries, or by one or more other Subsidiaries.
     “Substitute Lender” has the meaning set forth in Section 2.21.

-16-



--------------------------------------------------------------------------------



 



     “Swap Contracts” means any agreement, whether or not in writing, relating
to any transaction that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap or option, bond,
note or bill option, interest rate option, forward foreign exchange transaction,
cap, collar or floor transaction, currency swap, cross-currency rate swap,
swaption, currency option or any other similar transaction (including any option
to enter into any of the foregoing) or any combination of the foregoing, and,
unless the context otherwise clearly requires, any master agreement relating to
or governing any or all of the foregoing.
     “Swing Line Advance” has the meaning provided in Section 2.20.
     “Swing Line Lender” has the meaning provided in Section 2.20.
     “Swing Line Note” has the meaning provided in Section 2.20.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic or off-balance sheet or tax retention lease or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as indebtedness of such
Person (without regard to accounting treatment). The amount of Synthetic Lease
Obligations of any Person under any such lease or agreement shall be the amount
which would be shown as a liability on a balance sheet of such Person prepared
in accordance with GAAP if such lease or agreement were accounted for as a
Capitalized Lease.
     “Term Agreement” means the term credit agreement dated as of October 7,
2008 to which the Company, Wells Fargo, as administrative agent, and the Lenders
(as defined therein) are parties, as from time to time modified and in effect.
     “Total Funded Debt” of any Person means (without duplication) (a) all
indebtedness of such Person for borrowed money; (b) the deferred and unpaid
balance of the purchase price owing by such Person on account of any assets or
services purchased (other than trade payables and other accrued liabilities
incurred in the ordinary course of business) if such purchase price is (i) due
more than nine months from the date of incurrence of the obligation in respect
thereof or (ii) evidenced by a note or a similar written instrument; (c) all
Capitalized Lease obligations; (d) all indebtedness secured by a Lien on any
property owned by such Person, whether or not such indebtedness has been assumed
by such Person or is non-recourse to such Person; (e) notes payable and drafts
accepted representing extensions of credit whether or not representing
obligations for borrowed money (other than such notes or drafts for the deferred
purchase price of assets or services to the extent such purchase price is
excluded from clause (b) above); (f) indebtedness evidenced by bonds, notes or
similar written instrument; (g) the face amount of all letters of credit and
bankers’ acceptances issued for the account of such Person, and without
duplication, all drafts drawn thereunder (other than such letters of credit,
bankers’ acceptances and drafts for the deferred purchase price of assets or
services to the extent such purchase price is excluded from clause (b) above);
(h) net obligations of such Person under Swap Contracts which constitute
interest rate agreements or currency agreements; (i) guaranty obligations of
such Person with respect to Total Funded Debt of another Person (including
Affiliates); (j) Off-Balance Sheet Liabilities; and (k) all Attributable
Securitization Indebtedness; provided,

-17-



--------------------------------------------------------------------------------



 



however, that in no event shall any calculation of Total Funded Debt of the
Company include deferred taxes.
     “Transfer” has the meaning provided in Section 6.2.
     “Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
     “Wells Fargo” means Wells Fargo Bank, National Association, a national
banking association and a party to this Agreement.
Section 1.2 Times.
     Unless otherwise specified, all references herein to times of day shall be
references to Eastern Time (daylight or standard, as applicable).
Section 1.3 Accounting Terms and Determinations.
     Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP; provided that in the event of any Accounting Practices
Change, then the Company’s compliance with the covenants set forth in the
Financial Covenants shall be determined on the basis of generally accepted
accounting principles in effect immediately before giving effect to the
Accounting Practices Change, until such covenants are amended in a manner
satisfactory to the Company and the Required Lenders in accordance with
Section 9.14 hereof.
ARTICLE II
Amount and Terms of the Loans and Letters of Credit
Section 2.1 Revolving Advances.
     Each Lender agrees, severally but not jointly, on the terms and subject to
the conditions hereinafter set forth, to make Revolving Advances to the
Borrowers from time to time during the period from the date hereof to and
including the Commitment Termination Date in an aggregate amount not to exceed
at any time outstanding that Lender’s Commitment Amount, less that Lender’s
Percentage (giving effect to Section 2.7(j) with respect to Letters of Credit)
of the sum of the then outstanding Swing Line Advances and the then outstanding
L/C Amount. The total amount of the Revolving Advances outstanding hereunder at
any time shall not exceed the Aggregate Commitment Amount minus the sum of the
then outstanding Swing Line Advances and the then outstanding L/C Amount. Within
the limits of each Lender’s Commitment Amount, the Borrowers may borrow, prepay
pursuant to Section 2.11 and reborrow under this Section 2.1. If so requested by
any Lender, the obligation of any Borrower to repay Revolving Advances made by
that Lender shall be evidenced by a single promissory note of such Borrower
(each, a “Revolving Note”) payable to the order of that Lender, substantially in
the form of Exhibit B hereto. The Revolving Advances shall bear interest on the
unpaid principal amount thereof from the date thereof until paid as set forth in
Section 2.3.

-18-



--------------------------------------------------------------------------------



 



Section 2.2 Procedure for Making Revolving Advances.
     Each Borrowing under Section 2.1 shall occur following written notice from
a Borrower to the Administrative Agent or telephonic request from any person
purporting to be authorized to request Advances on behalf of a Borrower. Each
such notice or request shall specify (a) the identity of the Borrower (if other
than the Company), (b) the date of the requested Borrowing, (c) the amount
thereof, (d) if any portion of such Borrowing will bear interest at a
Eurocurrency Rate or be made in an Alternative Currency, the Interest Period
selected by the applicable Borrower with respect thereto, and (e) if such
Borrowing will be made in an Alternative Currency, the Alternative Currency in
which such Borrowing will be made. Such notice or request must be received by
the Administrative Agent not later than 11:00 a.m. on the day on which such
Borrowing is to occur or, if all or any portion of the Borrowing will bear
interest at a Eurocurrency Rate or be made in an Alternative Currency, not later
than three Business Days (or in the case of an Alternative Currency Funding,
four Business Days) prior to the date on which such Borrowing is to occur.
Concurrent with any such notice or request, the applicable Borrower shall
deliver to the Administrative Agent in writing (which may be by facsimile
transmission) the certificate required by Section 3.3(b). Upon receiving a
request for a Borrowing under Section 2.1, and in any event not later than 1:30
p.m. on the date that the requested Borrowing is to occur, or, if the requested
Borrowing is to bear interest at a Eurocurrency Rate or be made in an
Alternative Currency, the close of business on the day that the request is
received, the Administrative Agent will notify the Lenders of the amount of the
requested Borrowing, the amount of each Lender’s Revolving Advance with respect
thereto, and, if applicable, the fact that the Borrowing will bear interest at a
Eurocurrency Rate and the Interest Period selected by the applicable Borrower.
Upon fulfillment of the applicable conditions set forth in Article III, each
Lender shall remit its Percentage of the requested Borrowing to the
Administrative Agent in immediately available funds. So long as a Lender
receives notice of the requested Borrowing prior to 1:30 p.m. on the date that
the requested Borrowing is to occur, or, if the requested Borrowing is to bear
interest at a Eurocurrency Rate, the close of business on the day that the
request is received, that Lender will make its Revolving Advance with respect to
that Borrowing available to the Administrative Agent by wire transfer of
immediately available funds to the Administrative Agent not later than 3:00 p.m.
on the date called for in such notice. Prior to the close of business on the day
of the requested Borrowing, the Administrative Agent shall disburse such funds
by crediting the same to the applicable Borrower’s demand deposit account
maintained with the Administrative Agent or in such other manner as the
Administrative Agent and the applicable Borrower may from time to time agree.
The Administrative Agent shall have no obligation to disburse the requested
Borrowing if any condition set forth in Article III has not been satisfied on
the day of the requested Borrowing. Each Borrowing shall be in the amount of
$500,000 or an integral multiple of $100,000 greater than $500,000; provided,
however, that any portion of such Borrowing bearing interest at a Eurocurrency
Rate must be in the amount of $3,000,000 or an integral multiple of $1,000,000
greater than $3,000,000. The applicable Borrower shall promptly confirm each
telephonic request for an Advance by executing and delivering an appropriate
confirmation certificate to the Administrative Agent. However, the Borrowers
shall be obligated to repay all Advances for which any Borrower actually
received the moneys (including but not limited to all Advances the proceeds of
which were deposited in any account of a Borrower) or in respect of which the
Administrative Agent reasonably believed the person requesting the same to be
authorized to do so, notwithstanding the fact that the person requesting the
same was not in fact authorized so to do. Any request for an Advance shall be

-19-



--------------------------------------------------------------------------------



 



deemed to be a representation that the statements set forth in Section 3.3 are
correct. Notwithstanding the foregoing or any other provision hereof, Borrowings
which are not denominated in Dollars (and continuations, payments and
prepayments thereof) may be made in such amounts and increments in the
applicable Alternative Currency as may from time to time be prescribed by or
acceptable to the Administrative Agent acting reasonably.
Section 2.3 Interest.
     (a) The Revolving Advances shall bear interest on the unpaid principal
amount thereof from the date thereof until paid as set forth in this
Section 2.3.
     (b) Except as set forth in this Section, the principal balance of each
Revolving Advance shall bear interest at the Base Rate.
     (c) The principal balance of each Eurocurrency Rate Funding shall bear
interest at the Eurocurrency Rate applicable thereto during the Interest Period
applicable thereto.
     (d) At the election of a Borrower, which may be exercised from time to
time, a Borrower may request in writing or by telephone that a Eurocurrency Rate
be applicable for the portion of the outstanding principal balance of the
Revolving Advances to that Borrower (including any Revolving Advance requested
or to be requested) and for the Interest Period indicated by that Borrower in
its request; provided, however, that in no event shall more than eight
Eurocurrency Rate Fundings be outstanding at any one time as to all Borrowers
combined; and provided further that this paragraph (d) (other than the preceding
proviso) shall not be applicable to Alternative Currency Fundings. The portion
of the outstanding balance of the Revolving Advances for which a Eurocurrency
Rate is requested (i) must be in the amount (as to all Revolving Advances
combined) of $3,000,000 or an integral multiple of $1,000,000 greater than
$3,000,000, and (ii) if such request relates to Revolving Advances already
outstanding, must, on the first day of the applicable Interest Period, either
(1) bear interest at the Base Rate, or (2) bear interest at a Eurocurrency Rate
with respect to which the Interest Period expires on such first day. In no event
may a Borrower select an Interest Period extending beyond the Commitment
Termination Date. A request for a Eurocurrency Rate (i) must be received by the
Administrative Agent before 10:00 a.m. on the day three Business Days before the
first day of the proposed Interest Period (and the Administrative Agent shall
give the Lenders prompt notice thereof), and (ii) may not be rescinded by a
Borrower after such request has been made. Subject to the terms and conditions
set forth herein, the applicable Eurocurrency Rate shall (subject to
fluctuations in the applicable Eurocurrency Rate Margin) be the interest rate
applicable for the proposed Interest Period to the portion of the outstanding
principal balance of the Revolving Advances to which the Eurocurrency Rate
request related (and the remaining part of the principal balance of the
Revolving Advances, if any, shall continue to bear interest at the rate or rates
previously applicable to such amounts). At the termination of such Interest
Period, the interest rate applicable to the portion of the principal balance of
the Revolving Advances to which the Eurocurrency Rate request was applicable
shall revert to the Base Rate unless a new Eurocurrency Rate request is made by
a Borrower in accordance with this Agreement. Notwithstanding anything to the
contrary in this Section, (i) the Administrative Agent shall have no obligation
to permit the application of a Eurocurrency Rate for any Interest Period if any
Lender, in its sole discretion, determines that deposits in amounts equal to the
requested amount,

-20-



--------------------------------------------------------------------------------



 



maturing at the end of the proposed Interest Period are not readily available to
such Lender from major banks in the London interbank market, and (ii) without
the consent of the Required Lenders, the Administrative Agent will not permit
the application of a Eurocurrency Rate for any interest period if a Default or
Event of Default has occurred and is continuing when the request for the
Eurocurrency Rate is made. Absent manifest error, the records of the
Administrative Agent shall be conclusive evidence as to the amount of the
Revolving Advances bearing interest at a Eurocurrency Rate, the applicable
Eurocurrency Rate and the date on which the Interest Period applicable to such
Eurocurrency Rate expires.
     (e) If any Lender, in its sole discretion, determines that it is unlawful
for it to continue to maintain its portion of any Eurocurrency Rate Funding
outstanding at the time of such determination, such Lender may, by notice to the
Administrative Agent and the Company, require the immediate repayment thereof
or, if legally permissible, convert its portion of such Eurocurrency Rate
Funding to a Revolving Advance bearing interest at the Base Rate in an amount
equal to the Dollar Equivalent of such portion of the applicable Eurocurrency
Rate Funding. Any such Revolving Advance shall be applied to the prepayment of
that Lender’s portion of such Eurocurrency Rate Funding, but (i) no amount shall
be required to be paid under Section 2.16 on account of such prepayment, and
(ii) except as provided in Section 7.2 upon acceleration of the Obligations, no
interest shall be due and payable with respect to such Revolving Advance until
the end of the applicable Interest Period.
     (f) Unless the Borrowers repay an Alternative Currency Funding on the
expiration of the Interest Period applicable thereto in the applicable
Alternative Currency (whether through a new Borrowing in the applicable
Alternative Currency or otherwise), the outstanding principal balance of such
Alternative Currency Funding shall be converted from the applicable Alternative
Currency to Dollars on the expiration of such Interest Period. Upon any such
conversion to Dollars, the Dollar Equivalent resulting from such conversion (as
determined by the Administrative Agent) shall be deemed a Borrowing by the
applicable Borrower from the Lenders hereunder consisting of Revolving Advances
by each Lender in proportion to their shares of the corresponding Alternative
Currency Funding. The principal balance of such Borrowing shall initially bear
interest at the Base Rate, but the rate of interest that applies to such
Borrowing may be converted in accordance with paragraph (d).
     (g) If, as a result of any conversion of an Alternative Currency Funding to
Dollars pursuant to paragraph (f) or any conversion of the Lenders’
reimbursement obligation with respect to any Alternative Currency Letter of
Credit pursuant to Section 2.7, the sum of the Dollar Equivalent of all
Outstandings exceeds the aggregate Commitment Amounts of the Lenders, the
Borrowers shall on demand by the Administrative Agent repay the amount of such
excess, together with interest thereon from the date of such conversion until
payment at the Base Rate.
Section 2.4 Limitation of Outstandings.
     If at any time (as determined by the Administrative Agent acting
reasonably, based upon the Dollar Equivalent of all Outstandings), (a) solely
because of currency fluctuation, the outstanding principal amount of all
Revolving Advances plus the sum of the then outstanding Swing Line Advances and
the then outstanding L/C Amount exceeds one hundred and three

-21-



--------------------------------------------------------------------------------



 



percent (103%) of the Aggregate Commitment Amount or (b) for any other reason,
the outstanding principal amount of all Revolving Advances plus the sum of all
then outstanding Swing Line Advances and the then outstanding L/C Amount exceeds
the Aggregate Commitment Amount, then, in each such case, the Administrative
Agent shall so notify the Company in writing and such notice shall include a
reasonably detailed calculation of the excess amount, and, within two Business
Days following the receipt of such notice by the Company, the Company shall do,
or cause to be done, any of the following (or any combination of the following)
solely to the extent necessary for the Dollar Equivalent of all Outstandings not
to exceed the Aggregate Commitment Amount: the Company shall, or shall cause
another Borrower to, as applicable, (i) repay outstanding Swing Line Advances
(and/or reduce any pending request for a borrowing of such Swing Line Advances
submitted in respect of such Swing Line Advances on such day) in whole or in
part (ii) repay outstanding Revolving Advances which are Base Rate Fundings
(and/or reduce any pending requests for a borrowing or continuation or
conversion of such Base Rate Fundings submitted in respect of such fundings on
such day) in whole or in part (iii) repay outstanding Revolving Advances which
are Eurocurrency Rate Fundings denominated in Dollars (and/or reduce any pending
requests for a borrowing or continuation or conversion of such fundings
submitted in respect of such fundings on such day) in whole or in part
(iv) repay outstanding Alternative Currency Fundings (and/or reduce any pending
requests for a borrowing or continuation or conversion of such fundings
submitted in respect of such fundings on such day) in whole or in part or
(v) with respect to any Letters of Credit then outstanding, make a payment of
cash collateral into a cash collateral account opened by the Administrative
Agent for the benefit of the Lenders (such cash collateral to be applied in
accordance with Section 2.7(j)), and the Dollar Equivalent of such cash
collateral shall be applied towards reduction of any excess of the Dollar
Equivalent of all Outstandings over the Aggregate Commitment Amount.
Section 2.5 Principal and Interest Payment Dates.
     (a) Interest. Interest accruing at the Base Rate shall be due and payable
on the last day of each March, June, September and December and on the
Commitment Termination Date and, after the Commitment Termination Date, upon
demand. Interest accruing at a Eurocurrency Rate shall be due and payable on the
last day of the applicable Interest Period or, if an Interest Period is in
excess of three months, on the date that is three months after the beginning of
the Interest Period and after each such interest payment date thereafter, on the
last day of the Interest Period and on the Commitment Termination Date and,
after the Commitment Termination Date, upon demand.
     (b) Principal. The principal balance of the Revolving Advances shall be due
and payable in full on the Commitment Termination Date.
Section 2.6 Default Rates.
     Upon the occurrence of any Event of Default, and so long as such Event of
Default continues without written waiver thereof by the Lenders, a default
increment equal to 200 basis points (2.00%) shall be added to the Base Rate
Margin, Eurocurrency Rate Margin and Facility Fee Rate. Inclusion of such
default increment in calculating the Base Rate Margin, Eurocurrency

-22-



--------------------------------------------------------------------------------



 



Rate Margin and Facility Fee Rate shall not be deemed a waiver or excuse of any
such Event of Default.
Section 2.7 Letters of Credit.
     (a) Any Borrower may from time to time request that the Issuing Bank issue
one or more letters of credit (each, together with each Existing Letter of
Credit, a “Letter of Credit”) for the account of that Borrower. No Letter of
Credit shall be issued if (i) the Dollar Equivalent of the face amount of that
Letter of Credit, together with the sum of the then-applicable L/C Amount and
the aggregate principal balance of the Advances then outstanding, would exceed
the aggregate Commitment Amounts, or (ii) the Dollar Equivalent of the face
amount of that Letter of Credit, together with the then-applicable L/C Amount,
would exceed the L/C Sublimit.
     (b) At least three days prior to the issuance of each Letter of Credit, the
applicable Borrower shall execute a letter of credit application and
reimbursement agreement in the Issuing Bank’s standard form, as required by the
Issuing Bank (an “L/C Application”).
     (c) Each Letter of Credit shall be denominated in Dollars or an Alternative
Currency specified by the applicable Borrower in its application and
reimbursement agreement.
     (d) Each Letter of Credit shall be issued in a form acceptable to the
Issuing Bank. Unless otherwise approved by all of the Lenders, no Letter of
Credit shall have an initial or any renewal term ending more than one year after
the date of issuance or renewal, as applicable, or ending later than five
Business Days prior to the Commitment Termination Date; provided, however, that
a Letter of Credit may have a term extending for up to one year after the
Commitment Termination Date subject to the requirement that the Borrowers either
provide cash collateral in an amount equal to the L/C Amount of such Letter of
Credit pursuant to Section 2.7(h) or cause a “back to back” standby letter of
credit satisfactory to the Issuing Bank to be provided to the Issuing Bank at or
prior to the time of the issuance of such Letter of Credit.
     (e) A letter of credit fee shall be due and payable to the Administrative
Agent for the benefit of the Lenders in connection with each Letter of Credit.
The letter of credit fee payable with respect to each standby Letter of Credit
shall be computed at an annual rate equal to the applicable Eurocurrency Rate
Margin in effect from time to time, applied to the face amount of such Letter of
Credit outstanding from time to time, from and including the date of issuance of
such Letter of Credit until the expiration thereof, payable in arrears on the
last day of each calendar quarter and on the expiration date of such Letter of
Credit. The letter of credit fee payable with respect to each commercial Letter
of Credit shall be computed at an annual rate equal to one half (50%) of the
applicable Eurocurrency Rate Margin in effect on the issuance date, applied to
the initial face amount of such Letter of Credit, payable on the date of
issuance. In addition to the applicable letter of credit fee, a fronting fee
shall be due and payable to the Administrative Agent for the account of the
Issuing Bank in connection with each Letter of Credit, in the amount specified
in the Fee Letter. In addition, the Borrowers shall pay or reimburse the Issuing
Bank for such additional fees as are specified in the Fee Letter and for such
normal and customary costs and expenses as are incurred or charged by the
Issuing Bank in issuing, effecting payment under, amending or otherwise
administering any Letter of Credit. Notwithstanding the foregoing, for any
period during which a Lender is a Defaulting Lender,

-23-



--------------------------------------------------------------------------------



 



such Defaulting Lender shall not be entitled to receive any letter of credit
fees pursuant to this Section 2.7(e) otherwise payable to the account of such
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided cash collateral or other credit support
arrangements satisfactory to the Issuing Bank pursuant to Section 2.7(k), but
instead, the Borrower shall pay to the non-Defaulting Lenders the amount of such
letter of credit commissions in accordance with the upward adjustments in their
respective Percentages allocable to such Letter of Credit pursuant to
Section 2.7(j), with the balance of such fee, if any, payable to the Issuing
Bank for its own account.
     (f) The Borrowers shall pay the amount of each draft drawn under any Letter
of Credit to the Issuing Bank on demand (or, if demand is not earlier made, on
the Commitment Termination Date), together with interest at the Base Rate from
the date that such draft is paid by the Issuing Bank until payment of such
amount in full. The Issuing Bank shall provide notice to the Company or the
applicable Borrower of payment of the draft within one Business Day of such
payment. The Issuing Bank may (at its option) charge any deposit account
maintained by any Borrower with the Issuing Bank for the amount of any draft
drawn under a Letter of Credit. Unless the Borrowers make such payment with
respect to an Alternative Currency Letter of Credit in the applicable
Alternative Currency on the same Business Day as the day of payment of such
draft by the Issuing Bank, the Borrowers’ obligation to pay the amount of such
draft shall be converted from the applicable Alternative Currency to Dollars
following such payment by the Issuing Bank.
     (g) Each Lender shall be deemed to hold a participation interest in each
Letter of Credit equal to that Lender’s Percentage of the face amount of that
Letter of Credit. If the Issuing Bank makes any payment pursuant to the terms of
any Letter of Credit and is not promptly reimbursed, the Issuing Bank may
request that each other Lender pay such Lender’s Percentage of the unreimbursed
amount (which amount shall, in the case of an Alternative Currency Letter of
Credit, have been converted to Dollars as set forth in Section 2.7(f)). Upon
receipt of any such request prior to 1:30 p.m. on a Business Day, the recipient
shall be unconditionally and irrevocably obligated to pay its Percentage of the
unreimbursed amount to the Issuing Bank in immediately available funds prior to
3:00 p.m. on such date. Notices received after 1:30 p.m. shall be deemed to have
been received on the following Business Day. If payment is not made by a Lender
when due hereunder, interest on the unpaid amount shall accrue from and
including the date of the Issuing Bank’s request to the date of payment at the
Federal Funds Rate. After making any payment to the Issuing Bank under this
subsection in connection with a particular Letter of Credit, a Lender shall be
entitled to participate to the extent of its Percentage in the related
reimbursements received by the Issuing Bank from the Borrowers or otherwise.
Upon receiving any such reimbursement, the Issuing Bank will distribute to each
Lender its Percentage of such reimbursement. At the option of the Administrative
Agent, payment by the Lenders hereunder may be deemed a Revolving Advance.
     (h) Unless otherwise agreed by each Lender in writing, the Borrowers shall
deposit in the Cash Collateral Account, on the fifth Business Day preceding the
Commitment Termination Date, an amount equal to the then-applicable L/C Amount,
less the balance (if any) then outstanding in the Cash Collateral Account. Such
deposit shall be made (i) with respect to each Alternative Currency Letter of
Credit, in the applicable Alternative Currency, and (ii) with respect to each
Letter of Credit denominated in Dollars, in Dollars.

-24-



--------------------------------------------------------------------------------



 



     (i) From and after the effectiveness of the obligation of the Lenders to
make the initial Credit Extension as described in Section 3.1, each of the
Existing Letters of Credit shall constitute, for all purposes of this Agreement
and the other Loan Documents, a Letter of Credit issued and outstanding
hereunder.
     (j) During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire or fund participations in Letters of Credit pursuant to this
Section 2.7, the “Percentage” of each non-Defaulting Lender shall be computed
without giving effect to the Commitment of such Defaulting Lender; provided that
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Advances shall not exceed the positive difference, if any, of (A) the Commitment
of that non-Defaulting Lender minus (B) the aggregate outstanding principal
amount of the Revolving Advances of that Lender.
     (k) Notwithstanding anything to the contrary contained in this Section 2.7,
the Issuing Bank shall not be obligated to issue any Letter of Credit at a time
when any other Lender is a Defaulting Lender, unless the Issuing Bank has
entered into arrangements satisfactory to it to eliminate the Issuing Bank’s
risk with respect to any such Defaulting Lender’s reimbursement obligations
hereunder (it being understood that arrangements pursuant to Section 2.7(j) or
cash collateralizing such Defaulting Lender’s Percentage of the liability with
respect to such Letter of Credit shall be deemed satisfactory to the Issuing
Bank). On demand by the Issuing Bank or the Administrative Agent from time to
time, the Borrowers shall cash collateralize each Defaulting Lender’s Percentage
of the outstanding L/C Amount on terms reasonably satisfactory to the
Administrative Agent and the Issuing Bank. Any such cash collateral shall be
deposited in a separate account with the Administrative Agent, subject to the
exclusive dominion and control of the Administrative Agent, as collateral
(solely for the benefit of the Issuing Bank) for the payment and performance of
each Defaulting Lender’s Percentage of outstanding Letters of Credit. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank immediately for each Defaulting Lender’s Percentage of any drawing
under any Letter of Credit which has not otherwise been reimbursed by the
Borrowers or such Defaulting Lender pursuant to the terms of this Section 2.7.
Section 2.8 Facility Fee.
     (a) The Company shall pay to the Administrative Agent, for the benefit of
the Lenders, a facility fee computed each day from the Effective Date through
the Commitment Termination Date (and thereafter so long as there shall be any
Outstandings) at an annual rate equal to the Facility Fee Rate in effect on such
day applied to the Aggregate Commitment Amount (whether used or unused)
hereunder; provided, however, that for any period during which such Lender is a
Defaulting Lender, such Defaulting Lender (i) shall not be entitled to receive
any such facility fee (and the Company shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender).
     (b) The facility fee set forth in this Section shall be due and payable
quarterly in arrears on the last day of each March, June, September and December
during the term of the

-25-



--------------------------------------------------------------------------------



 



Commitments. Any facility fees remaining unpaid on the Commitment Termination
Date shall be due and payable on that date and any facility fees accruing
thereafter shall be payable upon demand.
Section 2.9 Other Fees.
     The Borrowers shall pay to the Administrative Agent and the Arranger
(a) for the benefit of the Lenders, the upfront fee set forth in the Fee Letter,
and (b) for the Administrative Agent’s and Arranger’s own account and not for
the benefit of the Lenders, certain additional fees in the amounts set forth in
the Fee Letter.
Section 2.10 Termination or Reduction of the Commitment.
     The Company shall have the right at any time and from time to time upon
three Business Days’ prior notice to the Administrative Agent (which shall
promptly notify the Lenders) permanently to terminate the Commitments in whole
or permanently to reduce the Commitment Amounts in part, without penalty or
premium, provided that (a) the Commitments may not be terminated while any
Advance or L/C Amount remains outstanding, (b) each partial reduction shall be
in the aggregate amount of $5,000,000 or a multiple thereof, (c) any partial
reduction of the Commitment Amounts shall be pro rata as to each Lender in
accordance with that Lender’s Percentage, and (d) no reduction shall reduce the
Commitment Amounts to an amount less than the sum of the aggregate Credit
Extensions outstanding (after giving effect to any prepayments of Advances to be
made on or prior to the effective date of such reduction) at the time. Each
reduction in the Commitment Amounts hereunder shall constitute a corresponding
reduction in the Maximum Aggregate Commitment Amount.
Section 2.11 Voluntary Prepayments.
     The Borrowers may prepay the Advances in whole or in part, without penalty
or premium, at any time and from time to time; provided that (a) any prepayment
of the Revolving Advances shall be applied pro rata to the prepayment of each
Lender’s Revolving Advances, (b) any prepayment of the full amount of the
Advances shall include accrued interest thereon, (c) any prepayment of any
Eurocurrency Rate Funding shall be accompanied by compensation as specified in
Section 2.16, (d) any prepayment of any Eurocurrency Rate Funding that is not an
Alternative Currency Funding shall be made only upon three Business Days’ prior
notice, and any prepayment of any Alternative Currency Funding shall be made
only upon four Business Days’ prior notice, and (e) each prepayment of the
Revolving Advances (other than prepayment of the Revolving Advances in full)
shall be in the principal amount of $1,000,000 or an integral multiple of
$1,000,000. Each partial prepayment of principal on the Advances shall be
applied, first, to that portion of such Advances bearing interest at the Base
Rate, and, second, to that portion of such Advances bearing interest at a
Eurocurrency Rate, in inverse order of the maturities of the Interest Periods
applicable thereto.
Section 2.12 Computation of Interest and Fees.
     All interest on Base Rate Fundings accruing based on the Prime Rate will be
calculated based on the actual days elapsed in a year of 365 or 366 days, as the
case may be. All other

-26-



--------------------------------------------------------------------------------



 



interest and all fees hereunder shall be computed on the basis of actual number
of days elapsed in a year of 360 days.
Section 2.13 Payments.
     (a) All payments of the Obligations shall be made to the Administrative
Agent in immediately available funds, without setoff or counterclaim at such
office as the Administrative Agent may from time to time designate. All payments
of principal and interest on any Advance shall be made in Dollars, except that
Alternative Currency Fundings and reimbursement obligations arising from
Alternative Currency Letters of Credit shall be repaid in that same Alternative
Currency or converted as set forth in Section 2.7(f). Payments received after
noon on any day shall be deemed received on the next succeeding Business Day.
Subject to Section 9.8(c), the Advances made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and the
Administrative Agent in the ordinary course of business. Each Borrower hereby
authorizes the Administrative Agent to charge against any demand deposit account
the Borrowers maintain with the Administrative Agent an amount equal to the
accrued interest and fees from time to time due and payable to the Lender
Parties under the Notes or hereunder, or (at the Lenders’ option) to effect a
Borrowing in such amount, all without receipt of any request for such charge or
Borrowing.
     (b) If, for the purpose of obtaining judgment in any court, it is necessary
to convert a sum due hereunder in Dollars or any Alternative Currency (the
“Specified Currency”) into another currency (the “Judgment Currency”), the rate
of exchange which shall be applied shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the Specified
Currency with that amount of the Judgment Currency on the Business Day next
preceding the day on which such judgment is rendered. The obligation of the
Borrowers with respect to any such sum due from it to the Administrative Agent
or any Lender (each, an “Entitled Person”) shall, notwithstanding the rate of
exchange actually applied in rendering such judgment, be discharged only to the
extent that on the Business Day following receipt by such Entitled Person of any
sum adjudged to be due hereunder or under the Notes in the Judgment Currency,
such Entitled Person may in accordance with normal banking procedures purchase
and transfer to the required location of payment the Alternative Currency with
the amount of the Judgment Currency so adjudged to be due; and the Borrowers
hereby, as a separate obligation and notwithstanding any such judgment, agree to
indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the applicable Alternative Currency, any difference between the sum
originally due to such Entitled Person in the Alternative Currency and the
amount of the Alternative Currency so purchased and transferred on that Business
Day.
     (c) Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise, and including any amounts
made available to the Administrative Agent for the account of such Defaulting
Lender pursuant to Section 2.7), shall be applied at such time or times as may
be determined by the Administrative Agent as follows: first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the Issuing Bank and/or the Swing Line Lender
hereunder; third, if so

-27-



--------------------------------------------------------------------------------



 



determined by the Administrative Agent or requested by the Issuing Bank and/or
the Swing Line Lender, to be held as cash collateral for future funding
obligations of such Defaulting Lender of any participation in any Swing Line
Advance or Letter of Credit; fourth, as the Company may request (so long as no
Default or Event of Default exists), to the funding of any Advance in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Advances under this Agreement;
sixth, to the payment of any amounts owing to the Administrative Agent, the
Lenders, the Issuing Bank or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by the Administrative Agent, any
Lender, the Issuing Bank or Swing Line Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (i) such payment is a
payment of the principal amount of any Revolving Advances or funded
participations in Swing Line Advances or Letters of Credit in respect of which
such Defaulting Lender has not fully funded its appropriate share and (ii) such
Revolving Advances or funded participations in Swing Line Advances or Letters of
Credit were made at a time when the conditions set forth in Section 3.3 were
satisfied or waived, such payment shall be applied solely to pay the Revolving
Advances of, and funded participations in Swing Line Advances or Letters of
Credit owed to, all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Revolving Advances of, or funded participations in
Swing Line Advances or Letters of Credit owed to, such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.13(c) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
Section 2.14 Payment on Non-Business Days.
     Whenever any payment to be made hereunder or under the Notes shall be
stated to be due on a day other than a Business Day, such payment may be made on
the next succeeding Business Day, and such extension of time shall in each case
be included in the computation of payment of interest thereon.
Section 2.15 Use of Advances and Letters of Credit.
     The proceeds of each Borrowing, and each Letter of Credit, shall be used by
the Borrowers for their general corporate purposes (including commercial paper
backup).
Section 2.16 Funding Indemnification.
     The Borrowers shall, in addition to other amounts payable hereunder, also
compensate any Lender, upon written request by that Lender (which request shall
set forth the basis for requesting such amounts), for all losses and expenses in
respect of any interest or other

-28-



--------------------------------------------------------------------------------



 



consideration paid by that Lender to lenders of funds borrowed by it or
deposited with it to maintain any portion of the principal balance of that
Lender’s Eurocurrency Rate Fundings which that Lender may sustain to the extent
not otherwise compensated for hereunder and not mitigated by the reemployment of
such funds if any prepayment of any such portion occurs on a date that is not
the expiration date of the relevant Interest Period or if a Borrowing or
prepayment in whole or in part of a Eurocurrency Rate Funding fails to occur. A
certificate as to any such loss or expense (including calculations, in
reasonable detail, showing how that Lender computed such loss or expense) shall
be promptly submitted by that Lender to the Company and shall, in the absence of
manifest error, be conclusive and binding as to the amount thereof. Such loss or
expense may be computed as though that Lender acquired deposits in the London
interbank market to fund that portion of the principal balance whether or not
that Lender actually did so.
Section 2.17 Taxes.
     (a) All payments made by the Borrowers to the Administrative Agent or any
Lender (herein any “Payee”) under this Agreement or any of the Loan Documents
shall be made free and clear of and without deduction or withholding for or on
account of any present or future “Taxes” (as defined or below) imposed by any
governmental or other taxing authority, except as required by law. As used
herein, the term “Taxes” shall include all income, excise and other taxes,
duties or charges of whatever nature imposed on a Payee (other than (i) taxes
based on or measured by the net income of the Payee, taxes based on or measured
by the gross receipts of the Payee (excluding any withholding taxes and gross
income taxes corresponding to withholding taxes imposed under applicable law)
and franchise taxes, (ii) taxes on doing business or measured by or imposed upon
the capital or net worth of any such Payee, (iii) branch profits taxes or
similar taxes, in the case of (i) — (iii) imposed by the government or other
taxing authority of the country, state or political subdivision in which such
Payee is organized or incorporated or in which such Payee’s principal executive
office or the office through which the Payee is acting is located or in which
the Payee is otherwise subject to taxation, (iv) any taxes imposed as a result
of a present or former connection between the Payee and the jurisdiction
imposing such taxes; (other than a connection arising solely from such Payee
having executed, delivered, enforced, became a party to, performed its
obligations or received payments under, or engaged in any other transaction
pursuant to this Agreement or any Loan Document) and (v) any taxes imposed by
FATCA (such excluded taxes specified in (i) — (v) being herein called “Excluded
Taxes”)). If any Borrower is compelled by law to make any such deductions or
withholdings of Taxes it will:

  (i)   pay to the relevant authorities the full amount required to be so
withheld or deducted;     (ii)   except to the extent that such deduction or
withholding of Taxes results from the failure by any Payee to comply with
Section 2.17(d) or the relevant Assignment and Assumption, pay such additional
amounts (including, without limitation, any penalties, interest or expenses) as
may be necessary in order that the net amount received by each Payee after such
deductions or withholdings of Taxes (including any required deduction or
withholding on such additional amounts) shall equal the amount such Payee would
have received had no such deductions or withholdings been made; and

-29-



--------------------------------------------------------------------------------



 



  (iii)   promptly forward to the Administrative Agent (for delivery to such
Payee) an official receipt or other documentation reasonably satisfactory to the
Administrative Agent evidencing such payment to such authorities.

     (b) If any Taxes required to be deducted or withheld and paid to the
relevant authority, are subject to indemnification by any Borrower pursuant to
Section 2.17(a) and are directly asserted against any Payee, such Payee may pay
such Taxes and the Borrowers promptly shall reimburse such Payee to the full
extent otherwise required by Section 2.17(a). The obligations of the Borrowers
under this Section 2.17 shall survive any termination of this Agreement.
     (c) Any Payee that is a “United States Person” (within the meaning of
Section 7701(a)(30) of the Code) shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Payee becomes a Payee
under this Agreement (and from time to time thereafter upon the request of the
Company or the Administrative Agent), executed originals of Internal Revenue
Service Form W-9 certifying that such Payee is a United States Person. In
addition, each Payee will deliver to the Company and the Administrative Agent
new executed originals Internal Revenue Service Form W-9 promptly upon learning
of the obsolescence or invalidity of any form previously delivered by such Payee
or will promptly notify the Company and the Administrative Agent of any legal
inability to do so.
     (d) If any Payee is organized under the laws of any jurisdiction other than
the United States or any state thereof, such Payee will, prior to the date it
becomes a party hereto, furnish to the Administrative Agent and the Company
either original, accurate and duly executed U.S. Internal Revenue Service Form
W-8BEN, or original, accurate and duly executed U.S. Internal Revenue Service
Form W-8ECI (or, in each case, any successor forms), as applicable, wherein such
Payee will certify as to such Payee’s entitlement to complete exemption from
U.S. federal withholding tax on all payments under any Loan Document. In
addition, each Payee will deliver such forms promptly upon learning of the
obsolescence or invalidity of any forms previously delivered by such Payee;
provided, however, that a Payee shall not be obligated to deliver such
additional forms claiming complete exemption from U.S. federal withholding tax
on all payments under the Loan Documents pursuant to this sentence if it is
unable to deliver such forms as a result of a change, after the date the Payee
becomes a party hereto, in statute, tax treaty or regulation since the date of
any U.S. Internal Revenue Service Form W-8BEN or U.S. Internal Revenue Service
Form W-8ECI (or, in each case, any successor forms), as applicable, previously
delivered by such Payee. In addition, each Payee shall deliver, to the extent
legally entitled to do so, upon reasonable request by any Borrower, to such
Borrower and the Administrative Agent, such other original, accurate and duly
executed forms and documents as may be reasonably required to establish the
legal entitlement of such Payee to an exemption from tax or withholding with
respect to payments under this Agreement or any other Loan Documents. The
Borrowers shall not be required to pay additional amounts to any Payee (or
reimburse any Payee for) pursuant to this Section 2.17 to the extent that the
obligation to pay such additional amounts would not have arisen but for the
failure of such Payee to comply with this Section 2.17(d).
     (e) If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender fails to comply
with any

-30-



--------------------------------------------------------------------------------



 



requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall (i) enter into such agreements
with the IRS as necessary to establish an exemption from withholding under
FATCA; (ii) comply with any certification, documentation, information, reporting
or other requirement necessary to establish an exemption from withholding under
FATCA; (iii) provide any documentation reasonably requested by the Company or
the Administrative Agent sufficient for the Administrative Agent and the Company
to comply with their respective obligations, if any, under FATCA and to
determine that such Lender has complied such applicable requirements; and
(iv) provide a certification signed by the chief financial officer, principal
accounting officer, treasurer or controller of such Lender certifying that such
Lender has complied with any necessary requirements to establish an exemption
from withholding under FATCA. To the extent that the relevant documentation
provided pursuant to this paragraph is rendered obsolete or inaccurate in any
material respect as a result of changes in circumstances with respect to the
status of a Lender or Issuing Bank, such Lender or Issuing Bank shall, to the
extent permitted by applicable law, deliver to the Company and the
Administrative Agent revised and/or updated documentation sufficient for the
Company and the Administrative Agent to confirm such Lender’s or such Issuing
Bank’s compliance with their respective obligations under FATCA.
     (f) The amount that the Borrowers shall be required to pay to any Payee
pursuant to Section 2.17(a) or (b) shall be reduced by the amount of any refund,
credit or allowance which such Payee receives in respect of Taxes as to which it
has received additional amounts or has been indemnified by the Borrowers as
reasonably determined by such Payee; provided, however, that (i) such Payee’s
determination of the amount of such refund, credit or allowance and the date on
which it is received shall be conclusive, absent manifest error, (ii) no Payee
shall be obliged to disclose information regarding its tax affairs or tax
computations, (iii) nothing herein shall interfere with a Payee’s right to
manage its tax affairs in whatever manner it sees fit, and (iv) if such Payee
shall subsequently determine that it has lost the benefit of all or a portion of
such refund, credit or allowance, the Borrowers shall promptly remit to such
Payee the amount certified by such Payee to be the amount necessary to restore
such Payee to the position it would have been in if no payment of such refund,
credit or allowance or such portion thereof, as applicable, had been made
pursuant to this Section 2.17(f).
     (g) If the U.S. Internal Revenue Service or any other Governmental
Authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent or any Borrower did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form, if any, required to be delivered under paragraph
(d) above was not delivered or properly completed, because such Lender failed to
notify the Administrative Agent or that Borrower of a change in circumstances
which rendered its exemption from withholding ineffective, or due to any other
act, or failure to act, of such Lender), such Lender shall indemnify the
Administrative Agent or that Borrower, as applicable, fully for all amounts
paid, directly or indirectly, by the Administrative Agent or that Borrower, as
applicable, as tax, withholding therefor, or otherwise, including penalties and
interest, and including taxes imposed by any jurisdiction on amounts payable to
the Administrative Agent or that Borrower, as applicable, under this subsection,
together with all costs and expenses related thereto (including attorneys fees
and time charges of attorneys for the Administrative Agent or that Borrower, as
applicable, which attorneys may be employees of the Administrative Agent or

-31-



--------------------------------------------------------------------------------



 



that Borrower, as applicable). The obligations of the Lender under this
Section 2.17(g) shall survive the payment of the Obligations and termination of
this Agreement.
     (h) Each Lender shall severally indemnify (i) the Administrative Agent
within ten (10) days after demand therefor, for any Taxes (other than Excluded
Taxes), but only to the extent that the Company has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrowers to do so and (ii) the Administrative Agent and the Borrowers, as
applicable, within ten (10) days after demand therefor, for the full amount of
any Excluded Taxes attributable to such Lender that are payable or paid by the
Administrative Agent, or the Borrowers, as applicable, and reasonable expenses
arising therefrom or with respect thereto, whether or not such Excluded Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent or the Borrowers, as applicable, shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, as the case may be, under any Loan Document against any amount
due to the Administrative Agent under this paragraph (h). The agreements in this
paragraph (h) shall survive the resignation and/or replacement of the
Administrative Agent. The Company shall indemnify the Administrative Agent,
within ten (10) days after demand therefor, for any amount which a Lender for
any reason fails to pay indefeasibly to the Administrative Agent as required by
this paragraph (h); provided that, such Lender shall indemnify the Company to
the extent of any payment the Company makes to the Administrative Agent pursuant
to this sentence. In addition, the Company shall indemnify the Administrative
Agent, each Lender, and the Issuing Bank, within ten (10) days after demand
therefore, for any incremental Taxes that may become payable by such
Administrative Agent, Lender (or its beneficial owners) or Issuing Bank as a
result of any failure of any Borrower to pay any Taxes required to be borne by
the Borrowers under Section 2.17(a) or (b) (excluding Taxes or additional
amounts resulting from a failure of the Payee to comply with Section 2.17(d))
when due to the appropriate Governmental Authority (except to the extent that
such failure results from any failure of the Administrative Agent) or to deliver
to such Administrative Agent, pursuant to Section 2.17(a), documentation
evidencing the payment of Taxes.
Section 2.18 Increased Costs; Eurocurrency Rate Availability.
     (a) Increased Costs Generally. If any Change in Law binding on or
applicable to any Lender or the Issuing Bank shall:

  (i)   impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, such Lender (except any reserve requirement reflected in
the Eurocurrency Rate) or the Issuing Bank, as the case may be;     (ii)  
subject such Lender or the Issuing Bank, as the case may be, to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Advance

-32-



--------------------------------------------------------------------------------



 



      made by it, or change the basis of taxation of payments to such Lender or
the Issuing Bank, as the case may be, in respect thereof (except for taxes
deducted, withheld or otherwise covered by Sections 2.17(a) and (b) or any
Excluded Tax payable by such Lender or the Issuing Bank); or     (iii)   impose
on such Lender or the Issuing Bank, as the case may be, or the London interbank
market any other condition, cost or expense (other than any taxes) affecting
this Agreement or Eurocurrency Rate Advances made by such Lender or any Letter
of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any Eurocurrency Rate Advance
(or of maintaining its obligation to make any such Advance), or to increase the
cost to such Lender or the Issuing Bank of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Bank hereunder (whether
of principal, interest or any other amount) then, upon written request of such
Lender or the Issuing Bank, as the case may be, that complies with paragraph
(c) below, the Borrowers shall promptly pay to any such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the Issuing Bank determines that
any Change in Law affecting such Lender or the Issuing Bank or any lending
office of such Lender or such Lender’s or the Issuing Bank’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitment of such Lender or the Advances made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time within ten Business Days following written request of such Lender or
such Issuing Bank, as the case may be, that complies with paragraph (c) below,
the Borrowers shall promptly pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.
     (c) Certificates for Reimbursement. Any request from any Lender or the
Issuing Bank for payment of additional amounts pursuant to Section 2.18(a) or
(b) shall include certification (i) that one of the events described in
Section 2.18(a) or (b) has occurred and describing in reasonable detail the
nature of such event, (ii) as to the reduction of the rate of return on capital
resulting from such event and (iii) as to the additional amount or amounts
requested by such Lender or the Issuing Bank, as the case may be, and a
reasonably detailed explanation of the calculation thereof. A certificate of a
Lender or the Issuing Bank complying with the immediately preceding sentence and
setting forth the amount or amounts necessary to

-33-



--------------------------------------------------------------------------------



 



compensate such Lender or the Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section and delivered to
the Company shall be conclusive absent manifest error. The Borrowers shall pay
such Lender or the Issuing Bank, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof. Notwithstanding
the foregoing, neither any Lender nor the Issuing Bank shall make demand for
payment of increased costs under this Section unless such Lender or the Issuing
Bank, as the case may be, is generally imposing such increased costs on its
similarly situated customers.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender or the Issuing Bank, as the case may be, notifies the Company of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).
     (e) Additional Reserve Costs. For so long as any Lender is required to make
special deposits with the Bank of England and/or The Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions) or to comply with reserve assets, liquidity, cash margin or other
requirements of any monetary or other authority (including any such requirement
imposed by the Bank of England, the European Central Bank or the European System
of Central Banks, but excluding requirements reflected in the computation of the
Eurocurrency Rate) in respect of any of such Lender’s Eurocurrency Rate
Advances, such Lender shall be entitled to require the applicable Borrower to
pay, contemporaneously with each payment of interest on each of such Lender’s
Advances subject to such requirements, additional interest on such Advance at a
rate per annum specified by such Lender to be the cost to such Lender of
complying with such requirements in relation to such Advance. Any additional
interest owed pursuant to this subsection shall be determined in reasonable
detail by the applicable Lender, which determination shall be conclusive absent
manifest error, and notified to the applicable Borrower (with a copy to the
Administrative Agent) at least five Business Days before each date on which
interest is payable for the applicable Advance, and such additional interest so
notified to the applicable Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Advance.
     (f) Limitation on Obligations of Company. Notwithstanding anything to the
contrary in Section 2.17 or this Section 2.18, if a Lender changes its
applicable lending office (other than (i) pursuant to paragraph (g) below or
(ii) after an Event of Default under Section 7.1(a), (h) or (i) has occurred and
is continuing) and the effect of such change, as of the date of such change,
would be to cause the Company to become obligated to pay any additional amount
or compensation under Section 2.17 and this Section 2.18, the Company shall not
be obligated to pay such additional amount.

-34-



--------------------------------------------------------------------------------



 



     (g) Designation of a Different Lending Office. If any Lender requires the
Borrowers to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or requests
compensation under Section 2.18, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.17 or Section 2.18, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
     (h) Eurocurrency Rate Availability. If the Required Lenders or the
Administrative Agent determine that, by reason of circumstances affecting the
relevant market, in connection with any request for a Eurocurrency Rate Funding
or a conversion to or continuation thereof that (i) Dollar deposits are not
being offered to banks in the London interbank market for the applicable amount
and Interest Period of such Eurocurrency Rate Funding and as a result the
Eurocurrency Base Rate cannot be determined as provided in the definition
thereof, (ii) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Funding, or (iii) the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Funding does not
adequately and fairly reflect the cost to such Lenders of funding such Advance,
the Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Fundings shall be suspended (as set forth in the immediately following sentence
with respect to pending or outstanding Eurocurrency Rate Fundings) until the
Administrative Agent (acting on its own or at the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, (a) the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Funding or, failing that, will be deemed to have converted
such request into a request for a Base Rate Funding in the amount specified
therein and (b) any Advances that were to be continued as Eurocurrency Rate
Advances shall, on the first day of the Interest Period immediately succeeding
the date of receipt of such notice (or if such notice has been received on the
first day of an Interest Period, on such date), be continued as Advances bearing
interest at the Base Rate.
Section 2.19 Guarantees.
     (a) Delivery of Subsidiary Guaranties. Concurrent with the designation by
the Company of any Subsidiary as a “Designated Subsidiary” under Section 9.2,
the Company (subject to Section 2.19(c)) will deliver to the Administrative
Agent (i) a guaranty (or joinder to a guaranty previously delivered pursuant to
this Section 2.19(a)), executed by such Subsidiary, in form and substance
satisfactory to the Administrative Agent, guarantying payment by such Designated
Subsidiary of all Obligations of all other Borrowers, (ii) a certificate of the
secretary or other appropriate officer of such Subsidiary, in form and substance
satisfactory to the Administrative Agent, (1) certifying that the execution,
delivery and performance of such guaranty or joinder have been duly approved by
all necessary action of the Governing Board of such Subsidiary, and attaching
true and correct copies of the applicable resolutions granting such

-35-



--------------------------------------------------------------------------------



 



approval, (2) certifying that attached to such certificate are true and correct
copies of the Organizational Documents of such Subsidiary, together with such
copies, and (3) certifying the names of the officers of such Subsidiary that are
authorized to sign that guaranty or joinder; and (iii) an opinion of counsel to
that Subsidiary, opining as to the due execution, delivery and enforceability of
such guaranty and joinder, in form and substance satisfactory to the
Administrative Agent.
     (b) Company Guaranty. In addition, concurrent with the designation by the
Company of the initial “Designated Subsidiary” under Section 9.2, if any, the
Company will deliver to the Administrative Agent (i) a guaranty, executed by the
Company, in form and substance satisfactory to the Administrative Agent,
guarantying payment by the Company of all Obligations of all other present and
future Borrowers, (ii) a certificate of the secretary or other appropriate
officer of the Company, in form and substance satisfactory to the Administrative
Agent, (1) certifying that the execution, delivery and performance of that
guaranty have been duly approved by all necessary action of the Governing Board
of the Company, and attaching true and correct copies of the applicable
resolutions granting such approval, (2) certifying that attached to such
certificate are true and correct copies of the Organizational Documents of the
Company, together with such copies, and (3) certifying the names of the officers
of the Company that are authorized to sign that guaranty; and (iii) an opinion
of counsel to that Subsidiary, opining as to the due execution, delivery and
enforceability of such guaranty, in form and substance satisfactory to the
Administrative Agent.
     (c) Foreign Borrowers: Non-Liability for Domestic Borrowings.
Notwithstanding any other provision of this Agreement or any other Loan
Document, no Borrower that is a Foreign Subsidiary shall have any obligation or
liability hereunder or under the Guaranty (i) on account of any borrowings by
any Borrower other than such Foreign Subsidiary or (ii) under Section 9.6 on
account of the actions or inactions of any Borrower other than such Foreign
Subsidiary, in each case to the extent that (1) (A) such obligation or liability
in respect of the Obligations of such other Borrower or Borrowers is prohibited
by applicable law governing such Foreign Subsidiary or (B) the Company has
reasonably determined that such obligation or liability in respect of the
Obligations of such other Borrower or Borrowers would have a material adverse
tax consequence for the Company or any Subsidiary (including any material
consequence arising from the operation of Section 956 of the Code) and (2) in
either case, the Company has so indicated in the applicable Designation Letter.
To the extent that at the time any Foreign Subsidiary becomes a Designated
Subsidiary, the circumstances in clause (1)(A) or (1)(B) above are applicable to
such Foreign Subsidiary with respect to any other Borrower or Borrowers and the
Company has so indicated in the applicable Designation Letter, (x) in the case
of a Foreign Subsidiary as to which either of such clauses is applicable in
respect of the Obligations of all other Borrowers, such Foreign Subsidiary shall
not be obligated to execute the Guaranty and (y) in the case of a Foreign
Subsidiary as to which either of such clauses is applicable in respect of the
Obligations of only certain other Borrowers, such Foreign Subsidiary shall be
obligated to execute the Guaranty or a joinder thereto on terms which limit such
Foreign Subsidiary’s guarantee thereunder to the Obligations of the Borrower or
Borrowers as to which such circumstances do not apply. The Administrative Agent
is authorized from time to time in connection with the designation of new
Designated Subsidiaries to consent to and enter into such amendments or
modifications of the Guaranty as it deems appropriate to assure that no Foreign
Subsidiary which is a Borrower is obligated under the Guaranty in respect of the
Obligations of

-36-



--------------------------------------------------------------------------------



 



any other Borrower as to which the circumstances in clause (1)(A) or (1)(B)
above are applicable in the case of such Designated Subsidiary. The Company
agrees that from time to time in connection with the designation of new
Designated Subsidiaries it shall cause pre-existing Designated Subsidiaries to
execute such amendments or modifications of the Guaranty as the Administrative
Agent deems appropriate to assure that each Designated Subsidiary is liable
under the Guaranty for the Obligations of all other Borrowers as to which the
circumstances in clause (1)(A) or (1)(B) above are not applicable in the case of
such Designated Subsidiary.
Section 2.20 Swing Line.
     In order to accommodate the Company’s need for short-term revolving credit,
Wells Fargo (in such capacity, the “Swing Line Lender”) may, from time to time
and in its sole discretion, make Advances in Dollars to the Company on the terms
and subject to the conditions set forth in this Section (each a “Swing Line
Advance”).
     (a) Swing Line Advances may be made during the period from the date of this
Agreement through and including the Commitment Termination Date.
     (b) The maximum amount of Swing Line Advances that may be outstanding at
any given time shall be $20,000,000; provided, however, that the sum of the
Swing Line Advances plus the aggregate amount of Advances outstanding under
Section 2.1 and the L/C Amount shall never exceed the sum of the Commitment
Amounts.
     (c) Each Swing Line Advance shall occur following written or telephonic
request to the Swing Line Lender from any person purporting to be authorized to
request Advances on behalf of the Company. Each such notice or request must be
received by the Swing Line Lender no later than 3:00 p.m. on the Business Day on
which the Swing Line Advance is to occur and shall specify (i) that the Company
is requesting a Swing Line Advance, and (ii) the amount thereof. Prior to the
close of business on the day it receives the notice or request, the Swing Line
Lender shall disburse the Swing Line Advance by crediting the same to the
Company’s demand deposit account maintained with the Administrative Agent or in
such other manner as the Swing Line Lender and the Company may from time to time
agree in writing.
     The Swing Line Lender shall have no obligation to and shall not, disburse
any Swing Line Advance if any condition set forth in Article III has not been
satisfied on the day of the requested Swing Line Advance. Each Swing Line
Advance shall be in the amount of $500,000 or an integral multiple thereof.
     (d) Each Swing Line Advance shall bear interest at an annual rate equal to
the Base Rate. Interest on the Swing Line Advance shall be payable in arrears on
the last day of each calendar quarter, and on the Commitment Termination Date.
     (e) The Swing Line Advances shall, at the option of the Swing Line Lender,
be evidenced by and repayable in accordance with a single promissory note of the
Company (the “Swing Line Note”) payable to the order of the Swing Line Lender,
substantially in the form of Exhibit C hereto.

-37-



--------------------------------------------------------------------------------



 



     (f) The Company shall repay the then-outstanding principal of the Swing
Line Advances in full from time to time on the 15th day and the final day of
each month and upon such repayment in full, shall not request another Swing Line
Advance for at least one full Business Day. The Company may use the proceeds of
an Advance made pursuant to Section 2.1 to repay any Swing Line Advance.
     (g) The Swing Line Lender may at any time and from time to time (whether
before or after the occurrence of an Event of Default), by notice to the
Administrative Agent not later than 1:00 p.m. on any Business Day, request that
the Lenders refund the Swing Line Advance by making Advances to the Company
pursuant to Section 2.1 in an aggregate principal amount equal to the then
outstanding principal amount of the Swing Line Advances plus interest accrued
thereon to and including the date of such notice and request. Upon receiving
such notice and request, and in any event not later than 2:00 p.m. on the date
of the notice and request, the Administrative Agent shall notify each Lender of
the amount of the requested Borrowing, that the proceeds of the Borrowing are to
be used to repay a Swing Line Advance and of the amount of each Lender’s Advance
with respect thereto. Unless one of the events described in Sections 7.1(h) or
(i) shall have occurred with respect to the Company, then subject to the
provisions of Section 2.20(i) below, so long as a Lender receives such notice
from the Administrative Agent prior to 2:00 p.m. on the date the requested
Borrowing is to occur, each Lender shall make its Advance with respect to that
Borrowing available to the Administrative Agent by wire transfer of immediately
available funds to the Administrative Agent not later than 3:00 p.m. on the same
day. Prior to the close of business on the same day, the Administrative Agent
will disburse the Borrowing by crediting the same to the account of the Swing
Line Lender. Any Advances made by Lenders pursuant to this Section 2.20(g) shall
initially bear interest at the Base Rate, but the rate of interest that applies
to such Advances may be converted pursuant to Section 2.3(d), and such Advances
shall in all other respects be treated in the same manner as Advances made
pursuant to Section 2.1. Each Lender acknowledges and agrees that its obligation
to refund Swing Line Advances in accordance with the terms of this Section is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article III.
     (h) The Company may prepay any Swing Line Advance on the Business Day it is
made or on any subsequent Business Day; provided, however, that each such
prepayment shall be in the principal amount of $500,000 or an integral multiple
thereof.
     (i) In the event that one of the Events of Default described in
Sections 7.1(h) or (i) shall have occurred, the Administrative Agent shall
immediately notify the Swing Line Lender and the Lenders, and, if any Swing Line
Advances or interest thereon is outstanding on such day it receives notice, each
Lender will purchase from the Swing Line Lender an undivided participation
interest in the Swing Line Advance and interest thereon in an amount equal to
its Percentage of such Swing Line Advance. Upon request, each Lender will
promptly transfer to the Swing Line Lender, in immediately available funds, the
amount of its participation and upon receipt thereof the Swing Line Lender will
deliver to such Lender a loan participation certificate, dated the date of
receipt of such funds and in such amount. Thereafter, the Swing Line Lender
shall make no further Swing Line Advances, any payments received directly by the
Swing Line Lender with respect to the Swing Line Advances shall be treated as
excess payments subject to

-38-



--------------------------------------------------------------------------------



 



Section 8.4, and all other payments made by the Company shall be applied in the
manner required by Section 8.2.
     (j) Any Swing Line Advances that are outstanding on the Commitment
Termination Date shall be paid in full on such date, with all accrued interest.
     (k) No Borrower other than the Company may borrow any Swing Line Advance.
Section 2.21 Substitution of Lender.
     Upon the receipt by the Company from any Lender (an “Affected Lender”) of a
notice of illegality under Section 2.3(e) or a claim for compensation under
Sections 2.17 or 2.18, or if any Lender shall be a Defaulting Lender, the
Company may: (a) request that one or more of the other Lenders assume all or
part of such Affected Lender’s or Defaulting Lender’s Advances and Commitment
(which request each such other Lender may decline or agree to in its sole
discretion); or (b) designate a replacement bank or other entity satisfactory to
the Company to acquire and assume all or part of such Affected Lender’s or
Defaulting Lender’s Advances and Commitment at the face amount thereof (a
“Substitute Lender”). Any such designation of a Substitute Lender under clause
(b) shall be subject to the prior written consent of the Administrative Agent
(which consent shall not unreasonably be withheld). Any transfer of Advances or
Commitments pursuant to this Section shall be made in accordance with
Section 9.8, and the Affected Lender or Defaulting Lender, as applicable shall
be entitled to payment in full of the principal amount of its outstanding
Advances, all accrued interest thereon, and all accrued fees to the date of such
transfer. Upon the receipt by the Company from the Issuing Bank of a claim for
compensation under Sections 2.17 or 2.18, the Company may elect to replace the
Issuing Bank as such by designating another Lender (which has consented to such
designation) to act as Issuing Bank, whereupon such other Lender shall act as
the Issuing Bank and have the rights and obligations of the Issuing Bank;
provided, however, that (i) such replacement shall not diminish or impair the
rights of the replaced Issuing Bank or the obligations of the Borrowers and the
other Lenders relative to Letters of Credit issued by the replaced Issuing Bank
prior to its replacement and (ii) the new Issuing Bank shall not have the rights
or obligations of the “Issuing Bank” relative to Letters of Credit issued by its
predecessor Issuing Bank.
Section 2.22 Increase of Aggregate Commitment Amount.
     (a) So long as no Default or Event of Default has occurred and is
continuing, the Company may by written notice to the Administrative Agent,
propose to increase the Aggregate Commitment Amount by a multiple of $5,000,000
that is not less than $10,000,000 and not greater than $100,000,000 (the amount
of any such increase, the “Additional Commitment Amount”). In no event shall any
such increase cause the Aggregate Commitment Amount to exceed the Maximum
Aggregate Commitment Amount. Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Company proposes that any Additional
Commitment Amount shall be effective, which shall be a date not less than thirty
(30) days after the date on which such notice is delivered to Administrative
Agent. The Company may invite any Lender, any Affiliate of any Lender and/or any
Approved Fund, and/or any other Person reasonably satisfactory to the
Administrative Agent, the Issuing Bank and the Swing Line

-39-



--------------------------------------------------------------------------------



 



Lender, to provide an Additional Commitment Amount (any such Person, an
“Incremental Lender”). Any Lender or any Incremental Lender offered or
approached to provide all or a portion of any Additional Commitment Amount may
elect or decline, in its sole discretion, to provide such Additional Commitment
Amount. Any Additional Commitment Amount shall become effective as of such
Increased Amount Date; provided that:

  (i)   no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to any Additional Commitment Amount;     (ii)  
any loan made pursuant to such Additional Commitment Amount (each an
“Incremental Advance”) shall be a “Revolving Advance” for all purposes hereof
and shall be subject to the same terms and conditions as the Revolving Advances
and shall be guaranteed to the same extent as the other Credit Extensions on a
pari passu basis;     (iii)   such Additional Commitment Amounts shall be
effected pursuant to one or more agreements in form and substance satisfactory
to the Administrative Agent and the Borrowers executed and delivered by the
Borrowers, the Administrative Agent and the applicable Incremental Lenders
(which agreement or agreements may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.22); and     (iv)   the Company shall deliver
or cause to be delivered any customary legal opinions or other documents
(including, without limitation, a resolution duly adopted by the board of
directors (or equivalent governing body) of the Company authorizing such
Incremental Advances (for the avoidance of doubt, resolutions duly adopted by
the board of directors (or equivalent governing body)) of the Company delivered
pursuant to Section 3.1(c) which authorize such Incremental Advances shall be
sufficient as to the Company so long as such resolutions are certified as of the
applicable Increased Amount Date as remaining in full force and effect)
reasonably requested by the Administrative Agent in connection with any such
transaction.

     (b) The outstanding Revolving Advances and Percentages of Swing Line
Advances and L/C Amounts will be reallocated by the Administrative Agent on the
applicable Increased Amount Date among the Lenders (including the Incremental
Lenders) in accordance with their revised Percentages (and the Lenders
(including the Incremental Lenders) agree to make all payments and adjustments
necessary to effect such reallocation and the Company shall pay any and all
costs required pursuant to Section 2.16 in connection with such reallocation as
if such reallocation were a repayment).
     (c) On any Increased Amount Date on which any Additional Commitment Amount
becomes effective, each Incremental Lender with an Additional Commitment Amount
shall become a Lender hereunder with respect to such Additional Commitment
Amount. Thereafter it

-40-



--------------------------------------------------------------------------------



 



shall be entitled to the same voting rights as the existing Lenders and shall be
included in any determination of the Required Lenders. The Incremental Lenders
will not constitute a separate voting class for any purposes under this
Agreement.
     (d) In no event shall the Company make more than three requests for an
Additional Commitment Amount pursuant to this Section 2.22.
ARTICLE III
Conditions Precedent
Section 3.1 Conditions to Effectiveness and Initial Credit Extensions.
     The obligation of the Lenders to consummate this Agreement and to make or
participate in the initial Credit Extension is subject to the delivery of the
below documents, each in form and substance satisfactory to the Administrative
Agent, and the satisfaction of the other conditions below:
     (a) This Agreement, duly executed by the Company, the Administrative Agent
and each of the Lenders.
     (b) Any Notes requested by Lenders pursuant to Section 2.1, dated the date
hereof and properly executed on behalf of the Company.
     (c) A certificate of the secretary or an assistant secretary of the Company
(i) certifying that the execution, delivery and performance of the Loan
Documents and other documents contemplated hereunder have been duly approved by
all necessary action of the Governing Board of the Company, and attaching true
and correct copies of the applicable resolutions granting such approval, (ii)
certifying that attached to such certificate are true and correct copies of the
Organizational Documents of the Company (in the case of the articles of
incorporation of the Company, certified as of April 30, 2010 by the Secretary of
State of its jurisdiction of incorporation and certified by the secretary or an
assistant secretary of the Company as not having been amended or modified since
such date), together with such copies, and (iii) certifying the names of the
officers of the Company who are authorized to sign the Loan Documents and other
documents contemplated hereunder, together with the true signatures of such
officers.
     (d) A certificate from the president or Responsible Officer of the Company
to the effect that (i) all representations and warranties of the Company
contained in this Agreement and the other Loan Documents are correct on and as
of the Effective Date (except to the extent any such representation or warranty
relates solely to an earlier date), and (ii) No event has occurred and is
continuing, or would result from any Credit Extension being made on the date
hereof, which constitutes a Default or an Event of Default.
     (e) A certificate of good standing of the Company from the Secretary of
State of its jurisdiction of incorporation, dated not more than ten days before
the date hereof.

-41-



--------------------------------------------------------------------------------



 



     (f) A signed copy of an opinion of John L. Hammond, Vice President,
Secretary and General Counsel of the Company, addressed to the Administrative
Agent and the Lenders and in form and substance satisfactory to the
Administrative Agent.
     (g) All existing indebtedness of the Borrowers and its Subsidiaries under
the Existing Credit Agreement (except contingent reimbursement obligations in
respect of the Existing Letters of Credit) and Term Agreement shall be repaid in
full and all commitments under such agreements shall be terminated and the
Administrative Agent shall have received pay-off letters in form and substance
satisfactory to it evidencing such repayment and termination.
     (h) The Company shall have paid all fees required to be paid as of the date
hereof under this Agreement or the Fee Letter, including fees of counsel for the
Administrative Agent for which a statement has been received.
     (i) Such other documents (including “know your customer” information) as
the Administrative Agent or the Required Lenders may reasonably deem necessary
or advisable in connection with the initial Credit Extensions.
Section 3.2 Additional Conditions Precedent to Credit Extensions to Designated
Subsidiaries.
     The obligation of the Lender Parties to provide any Credit Extension to any
Designated Subsidiary is subject to the further condition precedent that the
Administrative Agent shall have received, on or before the day of the first
Credit Extension to such Designated Subsidiary, all of the following, in form
and substance reasonably satisfactory to the Administrative Agent;
     (a) A Designation Letter, duly executed by such Designated Subsidiary and
the Company.
     (b) A certificate of an appropriate officer (or individual performing the
function thereof) of such Designated Subsidiary (i) certifying that the
execution, delivery and performance of the Loan Documents and other documents
contemplated hereunder have been duly approved by all necessary action of the
Governing Board of such Designated Subsidiary, and attaching true and correct
copies of the applicable resolutions granting such approval, (ii) certifying
that attached to such certificate are true and correct copies of the
Organizational Documents of such Designated Subsidiary, together with such
copies, and (iii) certifying the names of the officers of such Designated
Subsidiary who are authorized to sign the Designation Letter and other documents
contemplated hereunder, together with the true signatures of such officers.
     (c) A certificate of good standing (or equivalent certificate or
confirmation, in each case to the extent available in the applicable
jurisdiction) of such Designated Subsidiary, dated not more than ten days before
such date.
     (d) A signed copy of an opinion of counsel for such Designated Subsidiary,
addressed to the Administrative Agent and the Lenders, opining as to the due
execution, delivery and enforceability of the Loan Documents to which such
Designated Subsidiary is a party and as to such other matters as the
Administrative Agent may reasonably request.

-42-



--------------------------------------------------------------------------------



 



     (e) To the extent not previously delivered, such documents as are required
by Section 2.19(a).
     (f) Such other documents (including “know your customer” information) as
the Administrative Agent or the Required Lenders may reasonably deem necessary
or advisable in connection with the initial Credit Extension to such Designated
Subsidiary.
Section 3.3 Conditions Precedent to All Credit Extensions.
     The obligation of the Lender Parties to provide any Credit Extension is
subject to the further conditions precedent that on the date of such Credit
Extension:
     (a) The representations and warranties contained in Article IV are correct
on and as of the date of such Credit Extension as though made on and as of such
date, except to the extent that such representations and warranties relate
solely to an earlier date.
     (b) The Borrower requesting such Credit Extension has delivered to the
Administrative Agent a certificate in the form of Exhibit F hereto, duly
executed by a person authorized to request Credit Extensions on behalf of that
Borrower.
     (c) No event has occurred and is continuing, or would result from such
Credit Extension, which constitutes a Default or an Event of Default.
ARTICLE IV
Representations and Warranties
     The Company represents and warrants to the Lenders as follows:
Section 4.1 Corporate Existence and Power.
     The Company and its Subsidiaries are each corporations duly incorporated,
validly existing and in good standing under the laws of their respective
jurisdictions of incorporation, and are each duly licensed or qualified to
transact business in all jurisdictions where the character of the property owned
or leased or the nature of the business transacted by them makes such licensing
or qualification necessary, except where the failure to be so licensed or
qualified (a) will not permanently preclude the Company or any Subsidiary from
maintaining any material action in any such jurisdiction even though such action
arose in whole or in part during the period of such failure, and (b) will not
result in any other Material Adverse Change. The Company has (and, upon becoming
a Borrower hereunder, each Designated Subsidiary will have) all requisite power
and authority, corporate or otherwise, to conduct its business, to own its
properties and to execute and deliver, and to perform all of its obligations
under, the Loan Documents.
Section 4.2 Authorization of Borrowing; No Conflict as to Law or Agreements.
     The execution, delivery and performance by the Borrowers of the Loan
Documents, the borrowings from time to time hereunder, the issuance of the
Notes, and the consummation of the transactions herein and therein contemplated,
have been duly authorized by all necessary

-43-



--------------------------------------------------------------------------------



 



corporate action and do not and will not (a) require any consent or approval of
the stockholders of any Borrower, or any authorization, consent, approval,
order, filing, registration or qualification by or with any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, other than those consents described in Schedule 4.2, each of which has
been obtained and is in full force and effect, (b) violate any provision of any
law, rule or regulation (including, without limitation, Regulation X of the
Board of Governors of the Federal Reserve System and Section 7 of the Exchange
Act or any regulation promulgated thereunder) or of any order, writ, injunction
or decree presently in effect having applicability to any Borrower or of the
Organizational Documents of any Borrower, (c) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other material agreement, lease or instrument to which the Company or any
Subsidiary is a party or by which it or its properties may be bound or affected,
or (d) result in, or require, the creation or imposition of any Lien or other
charge or encumbrance of any nature upon or with respect to any of the
properties now owned or hereafter acquired by the Company or any Subsidiary.
Section 4.3 Legal Agreements.
     This Agreement and the other Loan Documents constitute the legal, valid and
binding obligations of the Borrowers, enforceable against the Borrowers in
accordance with their respective terms, except to the extent that such
enforcement may be limited by bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by general equitable
principles.
Section 4.4 Subsidiaries.
     Schedule 4.4 hereto is a complete and correct list of all Subsidiaries as
of the date of this Agreement and of the percentage of the ownership of the
Company or any other Subsidiary in each as of the date of this Agreement. Except
as otherwise indicated in that Schedule, all shares of each Subsidiary owned by
the Company or by any such other Subsidiary are validly issued and fully paid
and non-assessable.
Section 4.5 Financial Condition.
     The Company has heretofore furnished to the Lenders the audited
consolidated financial statements of the Company and its Subsidiaries for the
year ended December 31, 2010. Those financial statements fairly present in all
material respects the financial condition of the Company on the date thereof and
the results of its operations and cash flows for the period then ended, and were
prepared in accordance with GAAP. The information, exhibits and reports
furnished by the Company to the Lender Parties, taken as a whole, in connection
with the negotiation of or compliance with the Loan Documents did not contain
any material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.
Section 4.6 Adverse Change.
     There has been no Material Adverse Change between December 31, 2010 and the
date of this Agreement.

-44-



--------------------------------------------------------------------------------



 



Section 4.7 Litigation.
     Except as set forth in Schedule 4.7, there are no actions, suits or
proceedings pending or, to the knowledge of the Company, threatened against or
affecting the Company or any Subsidiary or the properties of the Company or any
Subsidiary before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, which could reasonably
be expected to effect a Material Adverse Change. Other than any liability
incident to any litigation, arbitration or proceeding which could not reasonably
be expected to effect a Material Adverse Change, the Company knows of no
material contingent obligations not provided for or disclosed in the financial
statements referred to in Section 4.5.
Section 4.8 Hazardous Substances.
     Except as set forth in Schedule 4.8, to the best of the Company’s
knowledge, (a) neither the Company nor any Subsidiary or other Person has ever
caused or permitted any Hazardous Substance to be disposed of on, under or at
any real property which is operated by the Company or any Subsidiary or in which
the Company or any Subsidiary has any interest, except to the extent that such
disposal can not reasonably be expected to result in a Material Adverse Change;
and (b) no such real property has ever been used (either by the Company or by
any Subsidiary or other Person) as a dump site or permanent or temporary storage
site for any Hazardous Substance in a manner that could reasonably be expected
to result in a Material Adverse Change.
Section 4.9 Regulation U.
     Neither the Company nor any Subsidiary is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.
Section 4.10 Taxes.
     The Company and its Subsidiaries have each paid or caused to be paid to the
proper authorities when due all federal and all material state and local taxes
required to be withheld and paid by them. The Company and its Subsidiaries have
each filed all federal, state and local tax returns which to the knowledge of
the officers of the Company or any Subsidiary are required to be filed, and the
Company and its Subsidiaries have each paid or caused to be paid to the
respective taxing authorities all taxes as shown on said returns or on any
assessment received by it to the extent such taxes have become due, other than
taxes whose amount, applicability or validity is being contested in good faith
by appropriate proceedings and for which the Company or applicable Subsidiary
has provided adequate reserves in accordance with GAAP and to the extent that
nonpayment would not result in a Material Adverse Change.
Section 4.11 Burdensome Restrictions.
     Neither the Company nor any Subsidiary is a party to or bound by any
agreement, or subject to any restriction in any Organizational Document, or any
requirement of law, which would reasonably be expected to effect a Material
Adverse Change. Neither the Company nor

-45-



--------------------------------------------------------------------------------



 



any Subsidiary is a party to any presently effective agreement that, if entered
into after the date hereof, would constitute a breach of Section 6.7.
Section 4.12 Titles and Liens.
     The Company or one of its Subsidiaries has good title to each of the
properties and assets material to the operations of the Company and its
Subsidiaries, taken as a whole, which it purports to own or which are reflected
as owned on its books and records, in each case free and clear of all Liens and
encumbrances, except for Liens and encumbrances permitted by Section 6.1 and
covenants, restrictions, rights, easements and irregularities in title which do
not materially interfere with the business or operations of the Company and its
Subsidiaries taken as a whole.
Section 4.13 ERISA.
     The present value of all accumulated benefit obligations under each Plan
(based on assumptions used for purposes of FASB No. 87) did not, as of any
January 1, hereafter exceed by more than $20,000,000 the value of the assets of
such Plan, and the present value of all accumulated benefit obligations of all
under funded Plans (based on FASB No. 87 assumptions) did not, as of any January
1, hereafter, exceed by more than $20,000,000 the value of the assets of all
under funded Plans, and no liability to the Pension Benefit Guaranty Corporation
or the Internal Revenue Service in excess of such amount has been, or is
expected by the Company or any Subsidiary or ERISA Affiliate to be, incurred
with respect to any Plan that could become a liability of the Company or any
Subsidiary except to the extent that any such circumstance could not reasonably
be expected to result in a Material Adverse Change. Except as disclosed in
Company’s financial statements, neither the Company nor any Subsidiary has any
contingent liability with respect to any post-retirement benefit under a Welfare
Plan in excess of $20,000,000, other than liability for continuation coverage
described in Part 6 of Subtitle B of Title I of ERISA.
Section 4.14 Investment Company Act.
     No Borrower is, and no Borrower will at any time be, an “investment
company,” as such term is defined in the Investment Company Act.
Section 4.15 Solvency.
     Each Borrower is and, upon the making of any Advance and the issuance of
any Letter of Credit, will be, Solvent.
Section 4.16 Swap Obligations.
     Neither the Company nor any of its Subsidiaries has incurred any
outstanding obligations under any Swap Contracts, other than Permitted Swap
Obligations.

-46-



--------------------------------------------------------------------------------



 



Section 4.17 Insurance.
     The properties of the Company and its Subsidiaries are insured with
responsible and reputable insurance companies not Affiliates of the Company, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Company and such Subsidiaries operate.
Section 4.18 Compliance With Laws.
     The Company and its Subsidiaries have complied with all applicable
statutes, rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof having jurisdiction over the
conduct of their respective businesses or the ownership of their respective
properties, assets and rights, where failure to comply would result in a
Material Adverse Change.
Section 4.19 No Contractual Default.
     Neither the Company nor any Subsidiary is in violation of any term of any
contract, agreement, judgment or decree, the violation of which would
(individually or together with all other such violations in existence) result in
a Material Adverse Change.
ARTICLE V
Affirmative Covenants of the Company
     So long as any Obligations (other than obligations of indemnification
described in Section 9.6 that are not then due and payable) remain unpaid or any
Commitment or L/C Amount shall be outstanding, the Company will comply with the
following requirements, unless the Required Lenders shall otherwise consent in
writing:
Section 5.1 Financial Statements.
     The Company will deliver to the Administrative Agent and each Lender:
     (a) As soon as available, and in any event within 90 days after the end of
each fiscal year of the Company, a copy of the annual audit report of the
Company and its Subsidiaries prepared by nationally recognized independent
certified public accountants, which annual report shall include the balance
sheet of the Company and its Subsidiaries as at the end of such fiscal year and
the related statements of income, shareholders’ equity and cash flows of the
Company and its Subsidiaries for the fiscal year then ended, all presented on a
consolidated basis in reasonable detail and all prepared in accordance with
GAAP.
     (b) As soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of the Company, the balance
sheet of the Company and its Subsidiaries as at the end of such quarter and
related statements of earnings and cash flows of the Company and its
Subsidiaries for such quarter and for the year to date, in reasonable detail and
prepared on a consolidated basis in accordance with GAAP, subject to year-end
adjustments.

-47-



--------------------------------------------------------------------------------



 



     (c) Concurrent with the delivery of any financial statements under
paragraph (a) or (b), a Compliance Certificate, duly executed by the chief
financial officer or treasurer of the Company.
     (d) Promptly after the sending or filing thereof, copies of all regular and
periodic financial reports which the Company or any Subsidiary shall file with
the SEC or any national securities exchange.
     (e) Immediately after the commencement thereof, notice in writing of all
litigation and of all proceedings before any governmental or regulatory agency
affecting the Company or any Subsidiary of the type described in Section 4.7 or
which seek a monetary recovery against the Company or any Subsidiary combined in
excess of $10,000,000.
     (f) As promptly as practicable (but in any event not later than five
Business Days) after an officer of the Company obtains knowledge of the
occurrence of any Default or Event of Default, notice of such occurrence,
together with a detailed statement by a Responsible Officer of the Company of
the steps being taken by the Company to cure the effect of such event.
     (g) Promptly upon becoming aware of any Reportable Event or the occurrence
of a prohibited transaction (as defined in Section 4975 of the Code or
Section 406 of ERISA) in connection with any Plan or any trust created
thereunder, which could reasonably be expected to result in a liability to
Company or any Subsidiary in excess of $20,000,000, a written notice specifying
the nature thereof, what action the Company has taken, is taking or proposes to
take with respect thereto, and, when known, any action taken or threatened by
the Internal Revenue Service, the Pension Benefit Guaranty Corporation or the
Department of Labor with respect thereto.
     (h) Promptly upon their receipt, copies of (i) all notices received by the
Company, any Subsidiary or ERISA Affiliate of the Pension Benefit Guaranty
Corporation’s intent to terminate any Plan or to have a trustee appointed to
administer any Plan, and (ii) all notices received by the Company, any
Subsidiary or any ERISA Affiliate from a Multiemployer Plan concerning the
imposition or amount of withdrawal liability imposed pursuant to Section 4202 of
ERISA, which withdrawal liability individually or in the aggregate exceeds
20,000,000.
     (i) All notices required to be delivered under Section 9.14.
     (j) Such other information respecting the financial condition and results
of operations of the Company or any Subsidiary as any Lender may from time to
time reasonably request.
     Documents required to be delivered pursuant to this Article may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents, or provides
a link thereto on the Company’s website on the Internet at the website address
of sensient-tech.com; or (ii) on which such documents are posted on the
Company’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Company shall deliver paper copies of such documents to the
Administrative Agent or any Lender if the Administrative Agent or such Lender,
as the case may be, requests the Company to deliver such paper copies until a

-48-



--------------------------------------------------------------------------------



 



written request to cease delivering paper copies is given by the Administrative
Agent or such Lender, as applicable, and (ii) the Company shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Company shall be required to
provide paper copies of the officer’s Compliance Certificates required by
Section 5.1(c) to the Administrative Agent. Except for such officer’s Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
Section 5.2 Books and Records; Inspection and Examination.
     The Company will keep, and will cause each Subsidiary to keep, accurate
books of record and account for itself in which true and complete entries will
be made in accordance with GAAP. Upon request of any Applicable Party, as
defined below, the Company will, and will cause each Subsidiary to, give any
representative of such Applicable Party access to, and permit such
representative to examine, copy or make extracts from, any and all books,
records and documents in its possession (except to the extent that such access
is restricted by law or by a bona fide non-disclosure agreement not entered into
primarily for the purpose of evading the requirements of this Section), to
inspect any of its properties (subject to such physical security requirements as
the Company or the applicable Subsidiary may require) and to discuss its
affairs, finances and accounts with any of its principal officers, all at such
times during normal business hours, upon reasonable notice, and as often as such
Applicable Party may reasonably request. As used in this Section 5.2,
“Applicable Party” means (a) so long as any Event of Default has occurred and is
continuing, the Administrative Agent or any Lender, and (b) at all other times,
the Administrative Agent. The provisions of this Section 5.2 shall in no way
preclude any Lender from discussing the general affairs, finances and accounts
of the Company with any of its principal officers at such times during normal
business hours and as often as may be agreed to between the Company and such
Lender.
Section 5.3 Compliance with Laws.
     The Company will, and will cause each Subsidiary to, comply with the
requirements of applicable laws and regulations, the non-compliance with which
would effect a Material Adverse Change. In addition, and without limiting the
foregoing sentence, the Company will (a) ensure, and cause each Subsidiary to
ensure, that no Person who owns a controlling interest in or otherwise controls
the Company or any Subsidiary is or shall be listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by the
Office of Foreign Assets Control (“OFAC”), the Department of the Treasury or
included in any Executive Orders, (b) not use or permit the use of the proceeds
of any Advance to violate any of the foreign asset control regulations of OFAC
or any enabling statute or Executive Order relating thereto, and (c) comply, and
cause each Subsidiary to comply, with all applicable Bank Secrecy Act laws and
regulations, as amended.

-49-



--------------------------------------------------------------------------------



 



Section 5.4 Payment of Taxes and Other Claims.
     The Company will, and will cause each Subsidiary to, pay or discharge, when
due, (a) all taxes, assessments and governmental charges levied or imposed upon
it or upon its income or profits, or upon any properties belonging to it, prior
to the date on which penalties attach thereto, (b) all federal, state and local
taxes required to be withheld by it, and (c) all lawful claims for labor,
materials and supplies which, if unpaid, might by law become a lien or charge
upon any properties of the Company or any Subsidiary; provided, that neither the
Company nor any Subsidiary shall be required to pay any such tax, assessment,
charge or claim (i) whose amount, applicability or validity is being contested
in good faith by appropriate proceedings and for which the Company or such
Subsidiary has provided adequate reserves in accordance with GAAP or (ii) where
failure to pay such tax, assessment, charge or claim could not reasonably be
expected to result in a liability in excess of $5,000,000.
Section 5.5 Maintenance of Properties.
     The Company will keep and maintain, and will cause each Subsidiary to keep
and maintain, all of its properties necessary or useful in its business in good
condition, repair and working order; provided, however, that nothing in this
Section shall prevent the Company or any Subsidiary from discontinuing the
operation and maintenance of, or disposing of, any of its properties if (a)
(i) such discontinuance or disposition is, in the reasonable judgment of the
Company or that Subsidiary, desirable in the conduct of its business, and
(ii) no Default or Event of Default exists at the time of, or will be caused by,
such discontinuance or disposition or (b) such discontinuance or disposition
relates to obsolete or worn-out property.
Section 5.6 Insurance.
     The Company will, and will cause each Subsidiary to, obtain and maintain
insurance with insurers reasonably believed by the Company or such Subsidiary to
be responsible and reputable, in such amounts and against such risks as are
consistent with sound business practice.
Section 5.7 Preservation of Corporate Existence.
     The Company will, and will cause each Subsidiary to, preserve and maintain
its corporate existence and all of its rights, privileges and franchises;
provided, however, that neither the Company nor any Subsidiary shall be required
to preserve any of its rights, privileges and franchises or to maintain its
corporate existence if (a) its Governing Board shall reasonably determine that
the preservation or maintenance thereof is no longer desirable in the conduct of
the business of the Company or that Subsidiary, and (b) no Default or Event of
Default exists upon, or will be caused by, the termination of such right,
privilege, franchise or existence; provided, further, that in no event shall the
foregoing be construed to permit the Company to terminate its corporate
existence.
Section 5.8 Use of Proceeds.
     The Company will, and will cause each Subsidiary to, use the proceeds of
the Advances and L/C Amounts for general corporate purposes (including, without
limitation, for the purpose of refinancing the Existing Credit Agreement and the
Term Agreement and/or for the support of

-50-



--------------------------------------------------------------------------------



 



commercial paper) and to repay outstanding Advances and L/C Amounts. The Company
will not, nor will it permit any Subsidiary to, use any of the proceeds of the
Advances and L/C Amounts to purchase or carry any “margin stock” (as defined in
Regulation U) or to make any acquisition of any corporation, limited liability
company or other business entity unless, prior to making such acquisition, the
Company or such Subsidiary shall have obtained written approval from the
Governing Board of such entity.
ARTICLE VI
Negative Covenants
     So long as any Obligations (other than obligations of indemnification
described in Section 9.6 that are not then due and payable) remain unpaid or any
Commitment or L/C Amount shall be outstanding, the Company agrees that, without
the prior written consent of the Required Lenders:
Section 6.1 Liens.
     The Company will not create, incur, assume or suffer to exist any Lien on
any of its assets, now owned or hereafter acquired, and will not permit any
Subsidiary to create, incur, assume or suffer to exist any Lien on any of such
Subsidiary’s assets, now owned or hereafter acquired, except the following:
     (a) Liens for taxes or assessments or other governmental charges to the
extent not required to be paid by Section 5.4.
     (b) Materialmen’s, merchants’, carriers’ worker’s, repairer’s, or other
like liens arising in the ordinary course of business to the extent not required
to be paid by Section 5.4.
     (c) Pledges or deposits to secure obligations under worker’s compensation
laws, unemployment insurance, social security and other similar laws, or to
secure the performance of bids, tenders, contracts (other than for the repayment
of borrowed money) or leases or to secure statutory obligations or surety or
appeal bonds, or to secure indemnity, performance or other similar bonds in the
ordinary course of business.
     (d) Zoning restrictions, easements, licenses, restrictions on the use of
real property or minor irregularities in title thereto, which do not materially
impair the use of such property in the operation of the business of the Company
and its Subsidiaries taken as a whole or the value of such property for the
purpose of such business.
     (e) Purchase money Liens upon or in property acquired after the date
hereof, provided that (i) such Lien is created not later than the 120th day
following the acquisition or completion of construction of such property by the
Company or its applicable Subsidiary, and (ii) no such Lien extends or shall
extend to or cover any property of the Company or its Subsidiaries other than
the property then being acquired, fixed improvements then or thereafter erected
thereon and improvements and modifications thereto necessary to maintain such
properties in working order.

-51-



--------------------------------------------------------------------------------



 



     (f) Liens granted by any Acquisition Target prior to the acquisition by the
Company or any Subsidiary of any interest in such Acquisition Target or its
assets, so long as (i) such Lien was granted by the Acquisition Target prior to
such acquisition and not in contemplation thereof, and (ii) no such Lien extends
to any assets of the Company or any Subsidiary other than the assets of the
Acquisition Target and improvements and modifications thereto necessary to
maintain such properties in working order or, in the case of an asset transfer,
the assets so acquired by the Company or the applicable Subsidiary and
improvements and modifications thereto.
     (g) Liens (other than those described in subsection (e)) securing any
indebtedness for borrowed money in existence on the date hereof and listed in
Schedule 6.1 hereto.
     (h) Liens securing any refinancing of indebtedness secured by the Liens
described in paragraphs (e) and (f), so long as the amount of such indebtedness
secured by any such Lien does not exceed the amount of such refinanced
indebtedness immediately prior to the refinancing and such Liens do not extend
to assets other than those encumbered prior to such refinancing and improvements
and modifications thereto.
     (i) Liens granted by any Subsidiary of the Company in favor of the Company
or any wholly-owned Subsidiary of the Company.
     (j) Liens on patents, patent applications, trademarks, trademark
applications, trade names, copyrights, technology and know-how to the extent
such Liens arise from the granting (i) of exclusive licenses with respect to the
foregoing if such licenses relate to either (1) intellectual property which is
immaterial and not necessary for the on-going conduct of the businesses of the
Company and its Subsidiaries or (2) uses that would not materially restrict the
conduct of the on-going businesses of the Company and its Subsidiaries and
(ii) of non-exclusive licenses to use any of the foregoing to any Person, in any
case in the ordinary course of business of the Company or any of its
Subsidiaries.
     (k) Possessory Liens in favor of lessees or sublessees of properties leased
or subleased by the Company or any of its Subsidiaries to such Persons.
     (l) Liens created on assets transferred to an SPV pursuant to Asset
Securitizations (which assets shall be of the types described in the definition
of Asset Securitization contained herein), securing Attributable Securitization
Indebtedness permitted to be outstanding pursuant to Section 6.2.
     (m) Liens not otherwise described in this Section 6.1, so long as the
aggregate amount of indebtedness secured by all such Liens does not at any time
exceed 10% of Adjusted Net Worth.
Section 6.2 Sale of Assets.
     The Company will not, and will not permit any Subsidiary to, sell, lease,
assign, transfer or otherwise dispose of (each a “Transfer”) all or a Material
Part of the Assets of the Company and its Subsidiaries (whether in one
transaction or in a series of transactions) to any other Person other than
(a) in the ordinary course of business, (b) any transfer of an interest in
accounts or

-52-



--------------------------------------------------------------------------------



 



notes receivable pursuant to an Asset Securitization; provided, that (i) such
transfer qualifies as a sale under GAAP, (ii) the amount of all Attributable
Securitization Indebtedness does not at any time exceed $100,000,000 in the
aggregate, (iii) at least 80% of the proceeds of such transfers are paid in cash
and (iv) the Company and its Subsidiaries do not retain a residual liability
therefor in excess of 10% of the amount of any such financing, and
(c) dispositions of property no longer used or useful in the business of the
Company or any Subsidiary; provided, however, that a wholly-owned Subsidiary of
the Company may sell, lease, or transfer all or a substantial part of its assets
to the Company or another wholly-owned Subsidiary of the Company, and the
Company or such other wholly-owned Subsidiary, as the case may be, may acquire
all or substantially all of the assets of the Subsidiary so to be sold, leased
or transferred to it, and any such sale, lease or transfer shall not be included
in determining if the Company and/or its Subsidiaries disposed of a Material
Part of the Assets. For purposes hereof, “Material Part of the Assets” means
assets (x) which, together with all other assets (in each case valued at net
book value) previously Transferred during the twelve-month period then ending
(other than pursuant to clauses (a) through (c) above), exceed 10% of
Consolidated Total Assets or (y) which, together with all other assets (in each
case valued at net book value) previously Transferred (other than pursuant to
clauses (a) through (c) above) during the period from the date of this Agreement
to and including the date of the Transfer of such assets exceed 30% of
Consolidated Total Assets.
Section 6.3 Consolidation and Merger.
     The Company will not consolidate with or merge into any Person, or permit
any other Person to merge into it, or acquire (in a transaction analogous in
purpose or effect to a consolidation or merger) all or substantially all of the
assets of any other Person; provided, however, that the restrictions contained
in this Section shall not apply to or prevent the consolidation or merger of
(a) any Person with, or a conveyance or transfer of its assets to, the Company
so long as (i) no Default or Event of Default exists at the time of, or will be
caused by, such consolidation, merger, conveyance or transfer, and (ii) the
Company shall be the continuing or surviving corporation, or (b) the merger of a
wholly-owned Subsidiary with the Company, provided that the Company is the
legally surviving entity, or (c) the merger of a wholly-owned Subsidiary with
another wholly-owned Subsidiary.
Section 6.4 Hazardous Substances.
     The Company will not, and will not permit any Subsidiary to, cause or
permit any Hazardous Substance to be disposed of in any manner, or on, under or
at any real property which is operated by the Company or any Subsidiary or in
which the Company or any Subsidiary has any interest, if such disposition could
reasonably be expected to result in a Material Adverse Change.
Section 6.5 Restrictions on Nature of Business.
     The Company and its Subsidiaries will not engage in any business materially
different from those businesses in which they are presently engaged.

-53-



--------------------------------------------------------------------------------



 



Section 6.6 Transactions with Affiliates.
     Neither the Company nor any Subsidiary will make any loan or capital
contribution to, or any other investment in, any Affiliate, or pay any dividend
to any Affiliate, or make any other cash transfer to any Affiliate; provided,
however, that the foregoing shall not prohibit any of the following:
     (a) Transactions made upon fair and reasonable terms no less favorable to
the Company or applicable Subsidiary than would be obtained, taking into account
all facts and circumstances, in a comparable arm’s-length transaction with a
Person not an Affiliate.
     (b) Loans or contributions of capital to Subsidiaries, so long as such
transaction (if constituting a sale, lease, assignment, transfer or other
disposition of assets) does not violate Section 6.2 of this Agreement.
Section 6.7 Restrictive Agreements.
     The Company will not, and will not permit any Subsidiary to, enter into any
agreement (excluding this Agreement) limiting the ability of any Subsidiary to
make any payments directly or indirectly to the Company, by way of dividends,
advances, repayments of loans or advances, reimbursements of management and any
other intercompany charges, expenses and accruals or other returns on
investments, or any other agreement or arrangement which restricts the ability
of any such Subsidiary to make any payment, directly or indirectly, to the
Company.
Section 6.8 Leverage Ratio.
     The Company will not permit its Leverage Ratio, determined as at the end of
each fiscal quarter of the Company, to be greater than 3.50 to 1.
Section 6.9 Fixed Charge Coverage Ratio.
     The Company will not permit its Fixed Charge Coverage Ratio, determined as
at the end of each fiscal quarter of the Company, to be less than 2.00 to 1.
Section 6.10 Adjusted Net Worth.
     The Company will not permit its Adjusted Net Worth, determined as of the
end of each fiscal quarter of the Company, to be less than the greater of (a)
$625,000,000 and (b) such greater amount as may be from time to time required by
the terms of any new senior indebtedness or amendments of existing senior
indebtedness of the Company or its Subsidiaries; provided that this Section 6.10
shall cease to be in effect at any time and for so long as no other senior
indebtedness of the Company or its Subsidiaries contains a consolidated net
worth — related covenant or default.
Section 6.11 Investments.
     Neither the Company nor any of its Subsidiaries will purchase or hold
beneficially any Investment, except:

-54-



--------------------------------------------------------------------------------



 



     (a) Investments in its Subsidiaries, including investments in connection
with acquisitions.
     (b) Existing investments described on Schedule 6.11.
     (c) Investments in commercial paper of corporations organized under the
laws of the United States or any state thereof maturing in 270 days or less from
the date of issuance which, at the time of acquisition by the Company or any
Subsidiary, is accorded a rating of “A-1” by S&P or “P-1” by Moody’s.
     (d) Investments in direct obligations of the United States of America or
any agency or instrumentality of the United States of America, the payment or
guarantee of which constitutes a full faith and credit obligation of the United
States of America, in either case, maturing within twelve months from the date
of acquisition thereof.
     (e) Investments in certificates of deposit and time deposits maturing
within one year from the date of issuance thereof, either (i) issued by a bank
or trust company organized under the laws of the United States or any state
thereof, Canada or any province thereof, or any member state of the European
Union as of April 30, 2004 (other than Greece), having in each such case
capital, surplus and undivided profits aggregating at least U.S. $100,000,000
(or the equivalent under local currency), provided that at the time of
acquisition thereof by the Company or a Subsidiary, the senior unsecured
long-term debt of such bank or trust company or of the holding company of such
bank or trust company is rated “A” or better by S&P, or “A2” or better by
Moody’s, or (ii) issued by any bank or trust company organized under the laws of
the United States or any state thereof to the extent that such Investments are
fully insured by the Federal Depository Insurance Corporation.
     (f) Investments in repurchase agreements with respect to any Investment
described in paragraph (d) above entered into with a depository institution or
trust company of the type described in (e) above acting as principal, so long as
such repurchase agreements are by their terms to be performed by the repurchase
obligor and such repurchase agreements are deposited with a bank or trust
company of the type described in clause (e) above.
     (g) Investments in (i) variable rate demand notes of any state of the
United States or any municipality organized under the laws of any state of the
United States or any political subdivision thereof which, at the time of
acquisition by the Company, are accorded either of the two highest ratings by
S&P or Moody’s, Inc., provided that in each such case, such notes permit the
Company to require the issuer thereof to repurchase such notes within not more
than 12 months from the date of acquisition thereof by the Company, and
(ii) notes of any state of the United States or any municipality thereof
organized under the laws of any state of the United States or any political
subdivision thereof which are provided unconditional credit support by, and are
unconditionally putable within a period not to exceed one year from the date of
acquisition thereof by the Company or applicable Subsidiary to financial
institutions rated “A” or better by S&P or Moody’s.
     (h) Investments in (i) preferred stocks which, at the date of acquisition
by the Company or any Subsidiary, are accorded one of the three highest ratings
by S&P or Moody’s or

-55-



--------------------------------------------------------------------------------



 



(ii) adjustable rate preferred stock funds rated “A-” or better by S&P or “A-3”
or better by Moody’s.
     (i) Investments by any Foreign Subsidiary in direct obligations of the
country in which such Foreign Subsidiary is organized, in each such case
maturing within 12 months from the date of acquisition thereof by such Foreign
Subsidiary.
     (j) Advances in the form of progress payments, prepaid rent or security
deposits made or incurred in the ordinary course of business.
     (k) Investments of the Company and its Subsidiaries not described in the
foregoing paragraphs (a) through (j), so long as the aggregate amount of all
such Investments shall not at any time exceed the greater of (i) U.S.
$50,000,000 or (ii) 10% of the aggregate amount of the capital stock accounts
(net of treasury stock, at cost) plus (or minus in the case of a deficit) the
surplus and retained earnings of the Company as determined in accordance with
GAAP as at the time of making such Investment.
Section 6.12 Guarantees.
     Neither the Company nor any of its Subsidiaries will assume, guarantee,
endorse or otherwise become directly or contingently liable in connection with
any obligations of any other Person, except:
     (a) The endorsement of negotiable instruments by the Company or any of its
Subsidiaries for deposit or collection or similar transactions in the ordinary
course of business.
     (b) Guaranties, endorsements and other direct or contingent liabilities in
connection with the obligations of other Persons in existence on the date hereof
and listed in Schedule 6.12 hereto.
     (c) Contingent obligations (i) of the Company with respect to obligations
of its Subsidiaries and (ii) of any of the Company’s Subsidiaries with respect
to obligations of the Company or another such Subsidiary.
     (d) Contingent obligations with respect to surety, appeal and performance
bonds obtained by the Company or any of its Subsidiaries in the ordinary course
of business.
Section 6.13 Priority Debt.
     The Company will not, and will not permit any Subsidiary to, create, issue,
assume, guarantee or otherwise incur or in any manner become liable in respect
of any Priority Debt, unless at the time of creation, issuance, assumption,
guarantee or incurrence thereof and after giving effect thereto and to the
application of the proceeds thereof, (a) the aggregate amount of Total Funded
Debt of the Company and its Subsidiaries secured by any Lien created or incurred
within the limitations of Section 6.1 would not exceed 10% of Adjusted Net Worth
and (b) the aggregate amount of all Consolidated Priority Debt (including,
without limitation all Total Funded Debt of the Company and its Subsidiaries
secured by any Lien created or incurred within the limitations of Section 6.1)
would not exceed 20% of Adjusted Net Worth.

-56-



--------------------------------------------------------------------------------



 



ARTICLE VII
Events of Default, Rights and Remedies
Section 7.1 Events of Default.
     “Event of Default”, wherever used herein, means any one of the following
events:
     (a) Default in the payment of any principal of any Advance or L/C Amount
when it becomes due and payable; or default in the payment of any other
Obligations when the same become due and payable and the continuance of such
default for five Business Days.
     (b) Default in the performance, or breach, of any covenant or agreement on
the part of the Company contained in any of Sections 5.1(f), 6.1 through 6.3, or
6.6 through 6.13, inclusive.
     (c) Default in the performance, or breach, of any covenant or agreement of
the Borrowers in this Agreement or any other Loan Document (excluding any
covenant or agreement a default in whose performance or whose breach is
elsewhere in this Section specifically dealt with), and the continuance of such
default or breach for a period of 30 days after the Administrative Agent, at the
request of any Lender, has given notice to the Company specifying such default
or breach and requiring it to be remedied.
     (d) Any representation or warranty made by any Borrower in this Agreement
or any other Loan Document or by any Borrower (or any of its officers) in any
certificate, instrument, or statement contemplated by or made or delivered
pursuant to or in connection with this Agreement, shall prove to have been
incorrect in any material respect when made.
     (e) Any Loan Document or any material provision thereof shall for any
reason cease to be valid and binding on any Borrower party thereto or any
Borrower shall assert that any Loan Documents are not enforceable in accordance
with their terms.
     (f) A default in the payment when due (after giving effect to any
applicable grace periods) of principal or interest with respect to any item of
Total Funded Debt of the Company or any of its Subsidiaries (other than any
Obligations) if the aggregate amount of all such items of Total Funded Debt as
to which such payment defaults exist is not less than $10,000,000.
     (g) A default (other than a default described in paragraph (f)) under any
agreement relating to any item of Total Funded Debt of the Company or any
Subsidiary (other than under any of the Loan Documents) or under any indenture
or other instrument under which any such agreement has been issued or by which
it is governed and the expiration of the applicable period of grace, if any,
specified in such agreement if the effect of such default is to cause or to
permit the holder of such item of Total Funded Debt (or trustee or agent on
behalf of such holder) to cause such item of Total Funded Debt to come due prior
to its stated maturity (or to cause or to permit the counterparty in respect of
a Swap Contract to elect an early termination date in respect of such Swap
Contract); provided, however, that no Event of Default shall be deemed to have
occurred under this paragraph if the aggregate amount owing as to all such items
of Total Funded Debt as to which such defaults have occurred and are continuing
is less than $10,000,000;

-57-



--------------------------------------------------------------------------------



 



provided, further, that if such default shall be cured by the Company or such
Subsidiary, or waived by the holders of such items of Total Funded Debt or
counterparties in respect of such Swap Contracts, in each case prior to the
commencement of any action under Section 7.2 and as may be permitted by such
evidence of indebtedness, indenture, other instrument, or Swap Contract, then
the Event of Default hereunder by reason of such default shall be deemed
likewise to have been thereupon cured or waived.
     (h) The Company or any Subsidiary shall be adjudicated a bankrupt or
insolvent, or admit in writing its inability to pay its debts as they mature, or
make an assignment for the benefit of creditors; or the Company or any
Subsidiary shall apply for or consent to the appointment of any receiver,
trustee, or similar officer for it or for all or any substantial part of its
property; or such receiver, trustee or similar officer shall be appointed
without the application or consent of the Company or such Subsidiary, and such
appointment shall continue undischarged for a period of 60 days; or the Company
or any Subsidiary shall institute (by petition, application, answer, consent or
otherwise) any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debt, dissolution, liquidation or similar proceeding relating to it under the
laws of any jurisdiction; or any such proceeding shall be instituted (by
petition, application or otherwise) against the Company or any Subsidiary and
shall continue undischarged for 60 days; or any judgment, writ, warrant of
attachment or execution or similar process shall be issued or levied against a
substantial part of the property of the Company or any Subsidiary and such
judgment, writ, or similar process shall not be released, vacated, stayed or
fully bonded within 60 days after its issue or levy.
     (i) A petition shall be filed by the Company or any Subsidiary under the
United States Bankruptcy Code naming the Company or that Subsidiary as debtor;
or an involuntary petition shall be filed against the Company or any Subsidiary
under the United States Bankruptcy Code, and such petition shall not have been
dismissed within 60 days after such filing; or an order for relief shall be
entered in any case under the United States Bankruptcy Code naming the Company
or any Subsidiary as debtor.
     (j) A Change of Control shall occur with respect to the Company.
     (k) The rendering against the Company or any Subsidiary of a final
judgment, decree or order for the payment of money if the amount of such
judgment, decree or order, together with the amount of all other such judgments,
decrees and orders then outstanding, less (in each case) the portion thereof
covered by insurance proceeds, is greater than $5,000,000 and if such judgment,
decree or order remains unsatisfied and in effect for any period of 30
consecutive days without a stay of execution.
     (l) Any Plan shall have been terminated as a result of which the Company or
any Subsidiary or ERISA Affiliate has incurred an unfunded liability in excess
of $20,000,000; or a trustee shall have been appointed by an appropriate United
States District Court to administer any Plan or the Pension Benefit Guaranty
Corporation shall have instituted proceedings to terminate any Plan or to
appoint a trustee to administer any Plan and in either case such action could
reasonably be expected to result in liability to the Company or any Subsidiary
in excess of $20,000,000, or the Company or any Subsidiary or ERISA Affiliate
shall have incurred withdrawal liability in excess of $20,000,000 in respect of
any Multiemployer Plan; or the

-58-



--------------------------------------------------------------------------------



 



Company or any Subsidiary or ERISA Affiliate shall have incurred any joint and
several liability to the Internal Revenue Service or the Department of Labor, or
the Company or any Subsidiary shall have incurred any other liability to the
Internal Revenue Service or the Department of Labor, in excess of $20,000,000
with respect to any Plan; or any Reportable Event that the Required Lenders may
determine in good faith could reasonably be expected to constitute grounds for
the termination of any Plan by the Pension Benefit Guaranty Corporation, for the
appointment by the appropriate United States District Court of a trustee to
administer any Plan or for the imposition of withdrawal liability with respect
to a Multiemployer Plan, and which, in any such case, could reasonably be
expected to result in liability to Company or any Subsidiary or ERISA Affiliate
in excess of $20,000,000, shall have occurred and be continuing 30 days after
written notice to such effect shall have been given to the Company by the
Lenders; provided, however, that no Event of Default shall be deemed to have
occurred under this paragraph unless such event or events describe in this
paragraph (either individually or together) with any other such event or events,
could reasonably be expected to result in a Material Adverse Change.
     (m) Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any Material Part
of the Assets (as defined in Section 6.2) of the Company and its Subsidiaries.
     (n) Failure of the Borrowers to maintain or deposit in the Cash Collateral
Account on or after the fifth Business Day preceding the Commitment Termination
Date (or earlier, if required by Section 7.2(c)) an amount equal to the face
amount of all outstanding Letters of Credit.
Section 7.2 Rights and Remedies.
     Upon the occurrence of an Event of Default or at any time thereafter until
such Event of Default is waived by the Required Lenders or cured, the
Administrative Agent may, with the consent of the Required Lenders, and shall,
upon the request of the Required Lenders, exercise any or all of the following
rights and remedies:
     (a) The Administrative Agent may, by notice to the Company, declare the
Commitments, the Swing Line Lender’s commitment under Section 2.20 and the
Issuing Bank’s commitment under Section 2.7 to be terminated, whereupon the same
shall forthwith terminate.
     (b) The Administrative Agent may, by notice to the Company, declare the
entire unpaid principal amount of the Obligations then outstanding, all interest
accrued and unpaid thereon, and all other amounts payable under this Agreement
to be forthwith due and payable, whereupon the Obligations, all such accrued
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrowers.
     (c) If any Letter of Credit remains outstanding, the Administrative Agent
may, by notice to the Company, require the Borrowers to deposit in the Cash
Collateral Account immediately available funds equal to the aggregate face
amount of all such outstanding Letters of Credit (less any amounts then on
deposit in the Cash Collateral Account). Such funds shall be deposited (i) with
respect to each Alternative Currency Letter of Credit, in the applicable

-59-



--------------------------------------------------------------------------------



 



Alternative Currency, and (ii) with respect to each Letter of Credit denominated
in Dollars, in Dollars.
     (d) The Lenders may, without notice to the Borrowers and without further
action, apply any and all money owing by any Lender to any Borrower to the
payment of the Obligations then outstanding, including interest accrued thereon,
and of all other sums then owing by the Borrowers hereunder. For purposes of
this paragraph (d), “Lender” means the Lenders, as defined elsewhere in this
Agreement, and any participant in the loans made hereunder; provided, however,
that each such participant, by exercising its rights under this paragraph (d),
agrees that it shall be obligated under Section 8.4 with respect to such payment
as if it were a Lender for purposes of that Section.
     (e) The Administrative Agent may exercise and enforce all rights and
remedies available to it in respect of the Cash Collateral Account.
     (f) The Administrative Agent, the Swing Line Lender, the Issuing Bank and
the Lenders may exercise any other rights and remedies available to them by law
or agreement.
Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in Section 7.1(i) hereof (whether or not such Event of Default also
arises under Section 7.1(h) hereof), the Commitments shall terminate and the
entire unpaid principal amount of the Obligations then outstanding, all interest
accrued and unpaid thereon, and all other amounts payable under this Agreement
shall be immediately due and payable without presentment, demand, protest or
notice of any kind.
Section 7.3 Pledge of Cash Collateral Account.
     The Borrowers hereby pledge, and grant the Administrative Agent, as agent
for the Lenders, including the Issuing Bank, a security interest in, all sums
held in the Cash Collateral Account from time to time and all proceeds thereof
as security for the payment of the Obligations, specifically including (without
limitation) the Borrowers’ obligation to reimburse the Issuing Bank for any
amount drawn under any Letter of Credit, whether such reimbursement obligation
arises directly under this Agreement or under a separate reimbursement
agreement. Upon request of the Company, the Administrative Agent shall permit
the Borrowers to withdraw from the Cash Collateral Account, so long as no
Default or Event of Default then exists, the lesser of (a) the Excess Balance
(as defined below), or (b) the balance of the Cash Collateral Account. If a
Default or Event of Default then exists, the Administrative Agent shall, upon
the request of the Company, apply the Excess Balance to the payment of the
Obligations. As used herein, “Excess Balance” means (y) after the fifth Business
Day preceding the Commitment Termination Date, the amount by which the balance
of the Cash Collateral Account exceeds the L/C Amount, and (z) prior to the
fifth Business Day preceding the Commitment Termination Date, the balance of the
Cash Collateral Account. The Administrative Agent shall have full control of the
Cash Collateral Account, and, except as set forth above, the Borrowers shall
have no right to withdraw the funds maintained in the Cash Collateral Account.

-60-



--------------------------------------------------------------------------------



 



Section 7.4 Crediting of Payments and Proceeds.
     In the event that the Obligations have been accelerated pursuant to
Section 7.2 or the Administrative Agent or any Lender has exercised any remedy
set forth in this Agreement or any other Loan Document, all payments received by
the Lenders upon the Obligations having been accelerated and all net proceeds
from the enforcement of the Obligations shall be applied:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Bank in its capacity
as such and the Swing Line Lender in its capacity as such (ratably among the
Administrative Agent, the Issuing Bank and Swing Line Lender in proportion to
the respective amounts described in this clause First payable to them);
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them);
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Advances and outstanding L/C Amounts (ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them);
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Advances and unpaid L/C Amounts (ratably among the Lenders, in
proportion to the respective amounts described in this clause Fourth held by
them);
     Fifth, to the Administrative Agent for the account of the Issuing Bank, to
cash collateralize any Letter of Credit Obligations then outstanding; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by
applicable law.
ARTICLE VIII
The Administrative Agent
Section 8.1 Authorization.
     Each Lender, the holder of each Note and the Issuing Bank irrevocably
appoints and authorizes the Administrative Agent to act on its behalf to the
extent provided herein or in any document or instrument delivered hereunder or
in connection herewith, and to take such other action as may be reasonably
incidental thereto.
Section 8.2 Distribution of Payments and Proceeds.
     (a) After deduction of any costs of collection as hereinafter provided, the
Administrative Agent shall remit to each Lender that Lender’s Percentage of all
payments of principal, interest, Letter of Credit fees payable under
Section 2.7(e) and facility fees payable under Section 2.8 that are received by
the Administrative Agent under the Loan Documents.

-61-



--------------------------------------------------------------------------------



 



Each Lender’s interest in the Loan Documents shall be payable solely from
payments, collections and proceeds actually received by the Administrative Agent
under the Loan Documents; and the Administrative Agent’s only liability to the
Lenders hereunder shall be to account for each Lender’s Percentage of such
payments, collections and proceeds in accordance with this Agreement. If the
Administrative Agent is ever required for any reason to refund any such
payments, collections or proceeds, each Lender will refund to the Administrative
Agent, upon demand, its Percentage of such payments, collections or proceeds,
together with its Percentage of interest or penalties, if any, payable by the
Administrative Agent in connection with such refund. The Administrative Agent
may, in its sole discretion, make payment to the Lenders in anticipation of
receipt of payment from the Borrowers. If the Administrative Agent fails to
receive any such anticipated payment from the Borrowers, each Lender shall
promptly refund to the Administrative Agent, upon demand, any such payment made
to it in anticipation of payment from the Borrowers, together with interest for
each day on such amount until so refunded at a rate equal to the Federal Funds
Rate for each such date.
     (b) Notwithstanding the foregoing, if any Lender has wrongfully refused to
fund its Percentage of any Borrowing or other Advance or purchase its
participation in a Swing Line Advance or in a Letter of Credit as required
hereunder, or if the principal balance of any Lender’s Obligations is for any
other reason less than its Percentage of the aggregate principal balances of the
Lenders’ Obligations then outstanding, the Administrative Agent may remit all
payments received by it to the other Lenders until such payments have reduced
the aggregate amounts owed by the Borrowers to the extent that the aggregate
amount owing to such Lender hereunder is equal to its Percentage of the
aggregate amount owing to all of the Lenders hereunder. The provisions of this
paragraph are intended only to set forth certain rules for the application of
payments, proceeds and collections in the event that a Lender has breached its
obligations hereunder and shall not be deemed to excuse any Lender from such
obligations.
Section 8.3 Expenses.
     All payments, collections and proceeds received or effected by the
Administrative Agent may be applied, first, to pay or reimburse the
Administrative Agent for all costs, expenses, damages and liabilities at any
time incurred by or imposed upon the Administrative Agent in connection with
this Agreement or any other Loan Document (including but not limited to all
reasonable attorney’s fees, foreclosure expenses and advances made to protect
the security of collateral, if any, but excluding any costs, expenses, damages
or liabilities arising from the gross negligence or willful misconduct of the
Administrative Agent). If the Administrative Agent does not receive payments,
collections or proceeds from the Borrowers or their properties sufficient to
cover any such costs, expenses, damages or liabilities within 30 days after
their incurrence or imposition, each Lender shall, upon demand, remit to the
Administrative Agent its Percentage of the difference between (a) such costs,
expenses, damages and liabilities, and (b) such payments, collections and
proceeds.
Section 8.4 Payments Received Directly by Lenders.
     If any Lender or other holder of a Note shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise)
on account of principal of or interest on any Advance other than through
distributions made in accordance with Section 8.2,

-62-



--------------------------------------------------------------------------------



 



such Lender or holder shall promptly give notice of such fact to the
Administrative Agent and shall purchase from the other Lenders or holders such
participations in the Obligations held by them as shall be necessary to cause
the purchasing Lender or holder to share the excess payment or other recovery
ratably with each of them; provided, however, that if all or any portion of the
excess payment or other recovery is thereafter recovered from such purchasing
Lender or holder, the purchase shall be rescinded and the purchasing Lender
restored to the extent of such recovery (but without interest thereon). The
provisions of this Section shall not be construed to apply to (a) any payment
made pursuant to and in accordance with the express terms of this Agreement or
(b) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Revolving Advances or participations in
Swing Line Advances and Letters of Credit to any assignee or participant, other
than to the Company or any of its Subsidiaries (as to which the provisions of
this Section shall apply).
Section 8.5 Indemnification.
     The Administrative Agent shall not be required to do any act hereunder or
under any other document or instrument delivered hereunder or in connection
herewith, or to prosecute or defend any suit in respect of this Agreement or the
Notes or any documents or instrument delivered hereunder or in connection
herewith unless indemnified to its satisfaction by the holders of the
Obligations against loss, cost, liability and expense (other than any such loss,
cost, liability or expense attributable to the Administrative Agent’s own gross
negligence or willful misconduct). If any indemnity furnished to the
Administrative Agent for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and not commence or cease to do the acts indemnified
against until such additional indemnity is furnished.
Section 8.6 Exculpation.
     (a) The Administrative Agent shall be entitled to rely upon advice of
counsel concerning legal matters, and upon this Agreement, any Loan Document and
any schedule, certificate, statement, report, notice or other writing which it
in good faith believes to be genuine or to have been presented by a proper
person. Neither the Administrative Agent nor any of its directors, officers,
employees or agents shall (i) be responsible for any recitals, representations
or warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of this Agreement, any Loan Document, or any
other instrument or document delivered hereunder or in connection herewith,
(ii) be responsible for the validity, genuineness, perfection, effectiveness,
enforceability, existence, value or enforcement of any collateral security,
(iii) be under any duty to inquire into or pass upon any of the foregoing
matters or upon the satisfaction of any condition set forth in Sections 3.1, 3.2
or 3.3 (other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent pursuant to thereto), or to make any
inquiry concerning the performance by the Borrowers or any other obligor of its
obligations (it being understood and agreed that the Administrative Agent shall
not be deemed to have knowledge of any Material Adverse Change, Default or Event
of Default unless the Administrative Agent has received written notice thereof
from the Company or any Lender, referring to this Agreement, describing such
Material Adverse Change, Default or Event of Default), or (iv) in any event, be
liable as such for any action taken or omitted by it or them, except for its or
their own gross negligence or willful misconduct. The appointment of Wells

-63-



--------------------------------------------------------------------------------



 



Fargo as Administrative Agent hereunder shall in no way impair or affect any of
the rights and powers of, or impose any duties or obligations upon, Wells Fargo
in its individual capacity.
     (b) The term “agent” is used herein in reference to the Administrative
Agent merely as a matter of custom. It is intended to reflect only an
administrative relationship between the Administrative Agent and the other
Lender Parties, in each case as independent contracting parties. However, the
obligations of the Administrative Agent shall be limited to those expressly set
forth herein. In no event shall the use of such term create or imply any
fiduciary relationship or any other obligation arising under the general law of
agency, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent.
Section 8.7 Administrative Agent and Affiliates.
     The Administrative Agent shall have the same rights and powers hereunder in
its individual capacity as any other Lender, and may exercise or refrain from
exercising the same as though it were not the Administrative Agent, and the
Administrative Agent and its Affiliates may accept deposits from and generally
engage in any kind of business with the Borrowers as fully as if the
Administrative Agent were not the Administrative Agent hereunder.
Section 8.8 Credit Investigation.
     Each Lender acknowledges that it has made its own independent credit
decision and investigation and taken such care on its own behalf as would have
been the case had its Commitment been granted and the Advances made directly by
such Lender to the Borrowers without the intervention of the Administrative
Agent or any other Lender. Each Lender agrees and acknowledges that the
Administrative Agent makes no representations or warranties about the
creditworthiness of the Company or any other Borrower or other party to this
Agreement or with respect to the legality, validity, sufficiency or
enforceability of this Agreement, any Loan Document, or any other instrument or
document delivered hereunder or in connection herewith.
Section 8.9 Resignation.
     The Administrative Agent may resign as such at any time upon at least
30 days’ prior notice to the Company and the Lenders. In the event of any
resignation of the Administrative Agent, the Required Lenders shall as promptly
as practicable appoint a Lender as a successor Administrative Agent; provided,
however, that so long as no Default or Event of Default has occurred and is
continuing at such time, no such successor Administrative Agent may be appointed
without the prior written consent of the Company. If no such successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the resigning
Administrative Agent’s giving of notice of resignation, then the resigning
Administrative Agent may, on behalf of the Lenders, appoint a Lender as a
successor Administrative Agent, which shall be a commercial bank organized under
the laws of the United States of America or of any State thereof. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon be
entitled to receive from the prior Administrative Agent such documents of
transfer and assignment as such successor

-64-



--------------------------------------------------------------------------------



 



Administrative Agent may reasonably request and the resigning Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any resignation pursuant to this Section, the provisions of this Section
shall inure to the benefit of the retiring Administrative Agent as to any
actions taken or omitted to be taken by it while it was an Administrative Agent
hereunder.
Section 8.10 Disclosure of Information.
     The Lender Parties shall keep confidential (and cause their respective
officers, directors, employees, agents and representatives to keep confidential)
all information, materials and documents furnished by the Company and its
Subsidiaries to the Administrative Agent or the Lenders (the “Disclosed
Information”). Notwithstanding the foregoing, the Administrative Agent and each
Lender may disclose Disclosed Information (a) to the Administrative Agent or any
other Lender; (b) to any Affiliate of any Lender in connection with the
transactions contemplated hereby, provided that such Affiliate has been informed
of the confidential nature of such information; (c) to legal counsel,
accountants and other professional advisors to the Administrative Agent or such
Lender; (d) to any regulatory body having jurisdiction over any Lender or the
Administrative Agent (including in connection with a pledge or assignment
permitted by Section 9.8(f)); (e) to the extent required by applicable laws and
regulations or by any subpoena or similar legal process, or requested by any
governmental agency or authority; (f) to the extent such Disclosed Information
(i) becomes publicly available other than as a result of a breach of this
Agreement, (ii) becomes available to the Administrative Agent or such Lender on
a non-confidential basis from a source other than the Company or a Subsidiary,
or (iii) was available to the Administrative Agent or such Lender on a
non-confidential basis prior to its disclosure to the Administrative Agent or
such Lender by the Company or a Subsidiary; (g) to the extent the Company or
such Subsidiary shall have consented to such disclosure in writing; (h) to the
extent reasonably deemed necessary by the Administrative Agent or any Lender in
the enforcement of the remedies of the Lender Parties provided under the Loan
Documents; or (i) in connection with any potential assignment or participation
in the interest granted hereunder, provided that any such potential assignee or
participant shall have executed a confidentiality agreement imposing on such
potential assignee or participant substantially the same obligations as are
imposed on the Lender Parties under this Section 8.10.
Section 8.11 Titles.
     The Persons identified on the title page as “Sole Book Runner”, “Sole Lead
Arranger”, “Syndication Agent”, and “Co-Documentation Agent” shall have no
right, power, obligation or liability under this Agreement or any other Loan
Document on account of such identification other than those applicable to such
Persons in their capacity (if any) as Lenders. Each Lender acknowledges that it
has not relied, and will not rely, on any Person so identified in deciding to
enter into this Agreement or in taking or omitting any action hereunder.

-65-



--------------------------------------------------------------------------------



 



ARTICLE IX
Miscellaneous
Section 9.1 No Waiver; Cumulative Remedies.
     No failure or delay on the part of the Lenders in exercising any right,
power or remedy under the Loan Documents shall operate as a waiver thereof; nor
shall any Lender’s acceptance of payments while any Default or Event of Default
is outstanding operate as a waiver of such Default or Event of Default, or any
right, power or remedy under the Loan Documents; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy under the
Loan Documents. The remedies provided in the Loan Documents are cumulative and
not exclusive of any remedies provided by law.
Section 9.2 Designation of Designated Subsidiaries.
     At any time and from time to time, the Company may designate any Eligible
Subsidiary as a “Designated Subsidiary” by delivering to the Administrative
Agent a Designation Letter, duly executed by the Company and such Eligible
Subsidiary. Upon receipt of such Designation Letter by the Administrative Agent,
and approval of the Administrative Agent if required to confirm that the
applicable Subsidiary is an Eligible Subsidiary, such Eligible Subsidiary shall
thereupon become a “Designated Subsidiary” for purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower hereunder.
The Administrative Agent shall promptly notify each Lender of each such
designation by the Company and the identity of such Eligible Subsidiary. The
Company’s designation of an Eligible Subsidiary as such shall be irrevocable,
and no Subsidiary shall cease to be a Designated Subsidiary without the prior
written consent of the Required Lenders (and, in any event, no Eligible
Subsidiary shall cease to be a Designated Subsidiary unless all of its
non-contingent Obligations have been paid in full). Upon request of any Lender,
each Designated Subsidiary shall execute any Revolving Note delivered hereunder,
but the failure of the Borrowers other than the Company to execute such
Revolving Note shall not diminish the liability of any Borrower with respect to
the indebtedness evidenced thereby.
Section 9.3 Amendments, Etc.
     No amendment or waiver of any provision of any Loan Document or consent to
any departure by the Borrowers therefrom shall be effective unless the same
shall be in writing and signed by the Required Lenders (or by the Administrative
Agent with the consent or at the request of the Required Lenders), and any such
waiver shall be effective only in the specific instance and for the specific
purpose for which given. Notwithstanding the foregoing:
     (a) No such amendment or waiver shall be effective to do any of the
following unless signed by each of the Lenders (or by the Administrative Agent
with the consent or at the request of each of the Lenders):

  (i)   Increase the Commitment Amount of any Lender or extend the Commitment
Termination Date.

-66-



--------------------------------------------------------------------------------



 



  (ii)   Permit any Borrower to assign its rights under this Agreement.    
(iii)   Amend this Section, the definition of “Required Lenders” in Section 1.1,
or any provision herein providing for consent or other action by all Lenders.  
  (iv)   Forgive any indebtedness of any Borrower arising under this Agreement
or any L/C Application or evidenced by the Notes, or reduce the rate of interest
or any fees charged under this Agreement or the Notes.     (v)   Postpone or
delay any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, facility fees or other material amounts due to
any Lender Party hereunder or under any other Loan Document.     (vi)   Amend
Section 2.10(c), 2.11(a) or 8.2(a) in a manner that would alter the pro rata
sharing required thereby.     (vii)   Release the Company from its obligations
under the Guaranty.

     (b) No amendment, waiver or consent shall affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document unless
in writing and signed by the Administrative Agent.
     (c) No amendment, modification or (except as provided elsewhere herein)
termination of this Agreement or waiver of any rights of any Borrower or
obligations of any Lender or the Administrative Agent hereunder shall be
effective unless that Borrower shall have consented thereto in writing.
     (d) Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any consent right hereunder or any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased nor may its Commitment (or the maturity of its
Advances) be extended without the consent of such Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 9.3) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 2.22 (including, without limitation, as applicable, (i) to
permit the Incremental Lenders to share ratably in the benefits of this
Agreement and the other Loan Documents and (ii) to include the incremental
Commitments, or outstanding incremental Advances, in any determination of
(1) Required Lenders, as applicable or (2) similar required lender terms
applicable thereto); provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Commitment Percentage, in each case, without the written consent of
such affected Lender.

-67-



--------------------------------------------------------------------------------



 



Section 9.4 Notices.
     (a) Generally. Except as otherwise expressly provided herein, all notices
and other communications hereunder shall be in writing and shall be
(i) personally delivered, (ii) transmitted by registered mail, postage prepaid,
(iii) sent by Federal Express or similar expedited delivery service, or
(iv) transmitted by telecopy, in each case addressed or transmitted by telecopy
to the party to whom notice is being given at its address or telecopier number
(as the case may be) as set forth in Exhibit A or in any applicable Assignment
and Assumption; or, as to each party, at such other address or telecopier number
as may hereafter be designated in a notice by that party to the other party
complying with the terms of this Section. All such notices or other
communications shall be deemed to have been given on (w) the date received if
delivered personally, (x) five business days after the date of posting, if
delivered by mail, (y) the date of receipt, if delivered by Federal Express or
similar expedited delivery service, or (z) the date of transmission if delivered
by telecopy, except that notices or requests to the Lenders pursuant to any of
the provisions of Article II shall not be effective as to any Lender until
received by that Lender. Notice given by any Lender Party to the Company at the
address and/or telecopier number determined as set forth in this Section shall
be deemed sufficient as to all Borrowers, regardless of whether the other
Borrowers are sent separate copies of such notice or even specifically
identified in such notice. The Company shall be deemed to be authorized to
provide any communication hereunder (including but not limited to requests for
Advances and requests regarding interest rates under Section 2.3) on behalf of
any Borrower.
     (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
     (c) Use of Platform to Distribute Communications. The Administrative Agent
may make any material delivered by any Borrower to the Administrative Agent, as
well as any amendments, waivers, consents, and other written information,
documents, instruments and other materials relating to the Company or any of its
Subsidiaries, or any other materials or matters relating to any Loan Documents,
or any of the transactions contemplated hereby or thereby

-68-



--------------------------------------------------------------------------------



 



(collectively, the “Communications”) available to the Lender Parties by posting
such notices on the Platform. The Borrowers acknowledge that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, completeness, timeliness, sufficiency, or sequencing of the
Communications posted on the Platform. The Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform.
Section 9.5 Costs and Expenses.
     The Company agrees to pay on demand (a) all costs and expenses incurred by
the Administrative Agent in connection with the negotiation, preparation,
execution, administration or amendment of the Loan Documents and the other
instruments and documents to be delivered hereunder and thereunder, and (b) all
costs and expenses incurred by the Administrative Agent or any Lender in
connection with the workout or enforcement of the Loan Documents and the other
instruments and documents to be delivered hereunder and thereunder; including,
in each case, reasonable fees and out-of-pocket expenses of counsel with respect
thereto, whether paid to outside counsel or allocated to the Administrative
Agent or such Lender by in-house counsel. The Company also agrees to pay and
reimburse the Administrative Agent for all of its out-of-pocket and allocated
costs incurred in connection with each audit or examination conducted by the
Administrative Agent, its employees or agents, which audits and examinations
shall be for the sole benefit of the Lender Parties.
Section 9.6 Indemnification by Borrowers.
     Each Borrower hereby agrees to indemnify each Lender Party and each
officer, director, employee and agent thereof (herein individually each called
an “Indemnitee” and collectively called the “Indemnitees”) from and against any
and all losses, claims, damages, reasonable expenses (including, without
limitation, reasonable attorneys’ fees) and liabilities (all of the foregoing
being herein called the “Indemnified Liabilities”) incurred by an Indemnitee
(a) in connection with or arising out of the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the use of the
proceeds of any Advance or Letter of Credit hereunder or (b) in connection with
or arising out of any actual or alleged presence or release of Hazardous
Substances on or from any property owned or operated by the Company or any
Subsidiary or any claim that any Environmental Law has been breached with
respect to any activity or property of the Company or any Subsidiary except, in
either case, with respect to taxes, which shall be governed by Section 2.17, and
except for any portion of such losses, claims, damages, expenses or liabilities
incurred solely as a result of the gross negligence or willful misconduct of the
applicable Indemnitee. If and to the extent that the foregoing indemnity may be
unenforceable

-69-



--------------------------------------------------------------------------------



 



for any reason, each Borrower hereby agrees to make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. All obligations provided for in this Section
shall survive any termination of this Agreement. Notwithstanding the foregoing,
the Borrowers shall not be obligated to indemnify any Indemnitee in respect of
any Indemnified Liabilities arising as a result of the Issuing Bank’s failure to
pay any Letter of Credit after the presentation to it of a request strictly
complying with the terms and conditions of such Letter of Credit.
Section 9.7 Execution in Counterparts.
     This Agreement and the other Loan Documents may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed to
be an original and all of which counterparts of this Agreement or such other
Loan Document, as the case may be, taken together, shall constitute but one and
the same instrument.
Section 9.8 Binding Effect, Assignment and Participations.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, Indemnities and Affiliates of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

  (i)   Minimum Amounts.       (1) in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Advances at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and       (2) in
any case not described in paragraph (b)(i)(1) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Advances outstanding
thereunder) or, if the Commitment is not then in

-70-



--------------------------------------------------------------------------------



 



      effect, the principal outstanding balance of the Advances of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Company shall be deemed to
have given its consent five (5) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Company prior to such
fifth (5th) Business Day;     (ii)   Proportionate Amounts. Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Advances or the Commitment assigned;     (iii)   Required Consents. No
consent shall be required for any assignment except to the extent required by
paragraph (b)(i)(2) of this Section and, in addition:       (1) the consent of
the Company (such consent not to be unreasonably withheld) shall be required
unless (A) an Event of Default has occurred and is continuing at the time of
such assignment or (B) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund;       (2) the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and       (3)
the consents of the Issuing Bank and the Swing Line Lender (such consents not to
be unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding) or for any assignment.
    (iv)   Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment and
the assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire. On or prior to the effective date of each
assignment, the assigning Lender shall surrender any outstanding Notes held by
it all or a portion of which are being assigned. Any Notes surrendered by the
assigning Lender shall be

-71-



--------------------------------------------------------------------------------



 



      returned by the Administrative Agent to the Company marked “cancelled”. No
such surrender or cancellation shall reduce, affect or impair the obligation of
the Borrowers assigned to the assignee nor limit the Borrowers’ obligation to
provide a new Note or Notes to the assignee pursuant to Section 2.1.     (v)  
No Assignment to Certain Persons. No such assignment shall be made to the
Company or any of the Company’s Affiliates or Subsidiaries.     (vi)   No
Assignment to Natural Persons. No such assignment shall be made to a natural
person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement
(provided that such assignee shall be entitled to receive payments to which it
is entitled under either Section 2.17 or 2.18 as of the date of such assignment
only to the extent such payments do not exceed the payments to which the
assigning Lender would be entitled under such Section as of such date), and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (other than obligations under Sections 2.17(g) and (h)) (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
2.16, 2.17, 2.18, 9.5 and 9.6 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at one of its offices in Charlotte,
North Carolina or such other office as may be determined by the Administrative
Agent, a copy of each Assignment and Assumption and each Lender agreement
(delivered pursuant to Section 2.22) delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts of the Advances owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Company, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, in accordance with
applicable law, sell participations to any Person (other than a natural person
or the Company or any of the Company’s Affiliates or

-72-



--------------------------------------------------------------------------------



 



Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Advances owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Administrative Agent, Issuing Bank,
Swing Line Lender, and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
9.3 that directly affects such Participant and could not be affected by a vote
of the Required Lenders. Subject to paragraph (e) of this Section, the Borrowers
agree that each Participant shall be entitled to the benefits of (and shall have
the related obligations under) Sections 2.16, 2.17 and 2.18 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.15 as though it were a
Lender, provided such Participant agrees to be subject to Section 8.4 as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the obligations under the
Loan Documents (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and each Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 2.17 or 2.18 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. No
Participant shall be entitled to the benefits of Section 2.17 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.17 as though
it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or central bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

-73-



--------------------------------------------------------------------------------



 



Section 9.9 Governing Law.
     The Loan Documents shall be governed by, and construed in accordance with,
the laws of the State of New York.
Section 9.10 Severability of Provisions.
     Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof.
Section 9.11 Consent to Jurisdiction.
     Each party irrevocably (a) agrees that any suit, action or other legal
proceeding arising out of or relating to this Agreement or any other Loan
Document may be brought in a court of record in New York County in the State of
New York or in the courts of the United States located in such State,
(b) consents to the jurisdiction of each such court in any suit, action or
proceeding, (c) waives any objection which it may have to the laying of venue of
any such suit, action or proceeding in any such courts and any claim that any
such suit, action or proceeding has been brought in an inconvenient forum, and
(d) agrees that a final judgment in any such suit, action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
Section 9.12 Waiver of Jury Trial.
     THE BORROWERS AND THE LENDER PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT AND THE NOTES OR THE RELATIONSHIPS ESTABLISHED
HEREUNDER.
Section 9.13 Integration; Effectiveness; Electronic Execution.
     (a) Integration; Effectiveness. This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement. Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof. Except as provided in Section 3.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.

-74-



--------------------------------------------------------------------------------



 



     (b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
Section 9.14 Recalculation of Covenants Following Accounting Practices Change.
     The Company shall notify the Administrative Agent of any Accounting
Practices Change promptly upon becoming aware of the same. Promptly following
such notice, the Company and the Lenders shall negotiate in good faith in order
to effect any adjustments to the Financial Covenants and other provisions hereof
necessary to reflect the effects of such Accounting Practices Change.
Section 9.15 Right of Set Off.
     If an Event of Default shall have occurred and be continuing, each Lender,
the Issuing Bank, the Swing Line Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the Issuing Bank, the Swing Line Lender or any such Affiliate to or for
the credit or the account of any Borrower against any and all of the obligations
of such Borrower now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Bank or the Swing Line Lender,
irrespective of whether or not such Lender, the Issuing Bank or the Swing Line
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender, the Issuing Bank or
the Swing Line Lender different from the branch or office holding such deposit
or obligated on such indebtedness. The rights of each Lender, the Issuing Bank,
the Swing Line Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Issuing Bank, the Swing Line Lender or their respective
Affiliates may have. Each Lender, the Issuing Bank and the Swing Line Lender
agree to notify the Company and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.
Section 9.16 Headings.
     Article and Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
Section 9.17 Non-Liability of Lenders.
     The relationship between the Borrowers on the one hand and the Lenders, the
Issuing Bank and the Administrative Agent on the other hand shall be solely that
of borrower and lender.

-75-



--------------------------------------------------------------------------------



 



Neither the Administrative Agent, any Lender nor the Issuing Bank shall have any
fiduciary responsibilities to the Borrowers. Neither the Administrative Agent,
any Lender nor the Issuing Bank undertakes any responsibility to any Borrower to
review or inform the Borrowers of any matter in connection with any phase of the
Borrowers’ business or operations. The Borrowers agree that neither the
Administrative Agent, any Lender nor the Issuing Bank shall have liability to
the Borrowers (whether sounding in tort, contract or otherwise) for losses
suffered by any Borrower in connection with, arising out of, or in any way
related to, the transactions contemplated and the relationship established by
the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from (a) the gross
negligence or willful misconduct of the party from which recovery is sought or
(b) the Issuing Bank’s failure to pay any Letter of Credit after the
presentation to it of a request strictly complying with the terms and conditions
of such Letter of Credit. Neither the Administrative Agent, any Lender nor the
Issuing Bank shall have any liability with respect to, and each Borrower hereby
waives, releases and agrees not to sue for, any special, indirect or
consequential damages suffered by any Borrower in connection with, arising out
of, or in any way related to the Loan Documents or the transactions contemplated
thereby.
Section 9.18 Customer Identification — USA Patriot Act Notice.
     The Administrative Agent hereby notifies the Borrowers that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56, signed into
law October 26, 2001) (the “Patriot Act”), and the Administrative Agent’s
policies and practices, each Lender is required to obtain, verify and record
certain information and documentation that identifies each Borrower, which
information includes the name and address of each Borrower and such other
information that will allow each Lender to identify each Borrower in accordance
with the Patriot Act.
Section 9.19 Existing Credit Agreement Matters
     The Lenders hereunder which are “Lenders” under the Existing Credit
Agreement (which Lenders constitute the “Required Lenders” under the Existing
Credit Agreement) hereby (a) waive the requirement set forth in Section 2.10 of
the Existing Credit Agreement that notice of a termination of the “Commitments”
thereunder be given three “Business Days’” in advance and (b) waive the
requirement set forth in Section 2.11 of the Existing Credit Agreement that
notice of prepayments of certain “Advances” be given a specified number of
“Business Days’” in advance. The Borrower and such Lenders agree that upon the
effectiveness of this Agreement, all such notice requirements shall be deemed
satisfied and all “Commitments” under the Existing Credit Agreement shall be
terminated.
[Signature Pages Follow]

-76-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

            SENSIENT TECHNOLOGIES CORPORATION
      By           Name:   John F. Collopy        Title:   Treasurer   

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender
      By           Name:           Title:      

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



            TD BANK, N.A.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



            COMPASS BANK
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            HSBC BANK USA, NATIONAL ASSOCIATION
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            ING BANK N.V., DUBLIN BRANCH
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            KEY BANK NATIONAL ASSOCIATION
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
EXISTING LETTERS OF CREDIT

                          Amount     Issue Date     Expiry/Maturity Date    
Beneficiary   $ 2,871,051       12/5/2008       11/17/2011     Pennsylvania
Department of Environmental Protection, Bureau of Waste Management $ 2,200,000  
    12/8/2008       12/9/2011    
Zurich American Insurance Company
$ 550,000       1/21/2009       1/31/2012    
Federal Insurance Company
$ 784,657       4/2/2010       4/10/2011    
ACE American Insurance Company

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.2
CONSENTS
The approvals or authorizations of the following
regulatory bodies, depending upon the
characterization of the Borrowings under the Agreement,
may be required and have each been obtained
and are in full force and effect:

None required

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.4
SUBSIDIARIES

                  State or Other     % of     Jurisdiction of     Ownership if
Name   Incorporation     Not 100%  
UNITED STATES
             
Sensient Technologies Corporation
  Wisconsin     PARENT
Pointing Color Inc.
  Delaware        
Sensient Colors LLC
  Delaware        
Sensient Dehydrated Flavors LLC
  Delaware        
Sensient Flavors International, Inc.
  Indiana        
Sensient Flavors LLC
  Delaware        
Sensient Food Colors LP
  Missouri        
Sensient Holding Company LLC
  Delaware        
Sensient Imaging Technologies Inc.
  California        
Sensient Technologies Holding Company LLC
  Delaware        
Sensient Wisconsin L.L.C
  Wisconsin        
FOREIGN
             
Sensient Colors S.A.
  Argentina        
Sensient Technologies Australia Pty, Ltd.
  Australia        
Sensient Flavors Austria GmbH
  Austria        
Biolux Finance NV
  Belgium        
Promavil N.V.
  Belgium        
Sensient Flavors Biolux NV
  Belgium        
Sensient Flavors Belgium NV
  Belgium        
Les Colorants Wackherr Do Brasil Ltda
  Brazil     50 %
Sensient Technologies Brazil Ltda.
  Brazil        
Universal Holdings Cayman
  British West Indies        
Pointing Canada Limited
  Canada        
Sensient Colors Canada Limited
  Canada        
Sensient Dehydrated Flavors Canada, Inc.
  Canada        
Sensient Finance (Alberta) Limited Partnership
  Canada        
Sensient Flavors Canada, Inc.
  Canada        
Sensient Holding (Alberta) Limited Partnership
  Canada        
Sensient Dehydrated Flavors (Quingdao) Co. Ltd.
  China        
Sensient Technologies Corporation (China) Ltd
  China        
Sensient Technologies Hong Kong Ltd
  China        
Sensient Technologies Colombia Ltda.
  Colombia        
Sensient Costa Rica S.r.l.
  Costa Rica        
Sensient Flavors Central America S.R.L.
  Costa Rica        
Sensient Food Colors Czech Republic S.R.O.
  Czech Repub.        
Sensient Flavors Finland OY
  Finland        
Societe Civile Immobiliere Griseda
  France        

 



--------------------------------------------------------------------------------



 



                  State or Other     % of     Jurisdiction of     Ownership if
Name   Incorporation     Not 100%  
Sensient Cosmetic Technologies
  France        
Sensient Flavors & Fragrances SAS
  France        
Sensient Flavors Strasbourg
  France        
Sensient Food Colors France
  France        
Sensient Dehydrated Flavors SAS
  France        
Sensient Technologies Holding Deutschland GmbH
  Germany        
Sensient Flavors & Fragrances GmbH & Co KG
  Germany        
Sensient Essential Oils Germany GmbH
  Germany        
Sensient Flavors GmbH
  Germany        
Sensient Technologies Real Estate GmbH
  Germany        
Sensient Imaging Technologies GmbH
  Germany        
Sensient Vermogensverwaltungsgesellschaft GmbH
  Germany        
Sensient Food Colors Germany GmbH
  Germany        
Sensient Fragrances Guatemala, S.A.
  Guatemala        
Sensient Food Colors Hungary KFT
  Hungary        
PT Sensient Technologies Indonesia
  Indonesia        
Sensient India Private Limited
  India        
Sensient Finance Ireland Limited
  Ireland        
Sensient Flavors S.R.L.
  Italy        
Sensient Food Colors Italy S.R.L.
  Italy        
Sensient Technologies Corporation (Japan)
  Japan        
Sensient Finance Luxembourg S.a.r.l.
  Luxembourg        
Sensient Holding Luxembourg S.A.R.L.
  Luxembourg        
Sensient Technologies Luxembourg S.a.r.l.
  Luxembourg        
Sensient Holdings Malta Ltd
  Malta        
Sensient Imaging Technologies S.A. De C.V.
  Mexico        
Sensient Colors S.A. De C.V.
  Mexico        
Sensient Flavors Mexico, S.A. De C.V.
  Mexico        
Sensient Fragrances Mexico S.A. de C.V.
  Mexico        
Sensient Dehydrated Flavors BV
  Netherlands        
Sensient Food Colors The Netherlands BV
  Netherlands        
Sensient Holdings I B.V.
  Netherlands        
Sensient Holdings II B.V.
  Netherlands        
Sensient Holdings III B.V.
  Netherlands        
Sensient Technologies (Philippines), Inc.
  Philippines        
LCW Polska Ltd
  Poland     60 %
Sensient Flavors Poland Sp. Z o.O.
  Poland        
Sensient Food Colors Poland Sp. Z o.O.
  Poland        
Sensient Flavors Romania S.R.L.
  Romania        
Sensient Food Colors Romania S.R.L
  Romania        
Sensient Food Colors Smn D.O.O.
  Serbia & Montenegro        
Sensient Technologies Asia Pacific PTE, Ltd.
  Singapore        

 



--------------------------------------------------------------------------------



 



                  State or Other     % of     Jurisdiction of     Ownership if
Name   Incorporation     Not 100%  
Sensient Colors South Africa (Proprietary) Limited
  South Africa        
Sensient Fragrances, S.A.
  Spain        
Sensient Flavors Scandinavia AB
  Sweden        
Sensient Imaging Technologies Ltd.
  Switzerland        
Sensient Technologies (Thailand), Ltd.
  Thailand        
DC Flavours Limited
  U.K.        
Pointing Chemicals Limited
  U.K.        
Pointing Holdings Limited
  U.K.        
Pointing International Ltd.
  U.K.        
Pointing Limited
  U.K.        
Sensient Colors UK Limited
  U.K.        
Sensient Flavors Limited
  U.K.        
Sensient Flavors Wales Limited
  U.K.        
Sensient Holdings UK
  U.K.        
Sensient Technologies Limited
  U.K.        

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.7
LITIGATION
Cherry Blossom Litigation
In June 2009, Sensient sued one of its product vendors, Cherry Blossom LLC
(“Cherry Blossom”), a supplier of processed cherry products in Michigan, when
Cherry Blossom prepared to close its facility and refused to return to Sensient
raw cherries to which Sensient held title.
Sensient sued for conversion, breach of contract, possession of the cherries,
and money damages of approximately $0.5 million. Cherry Blossom and its lender
opposed the claim. Cherry Blossom counter-claimed against Sensient, primarily
relating to ownership of certain cherry processing formulas. Sensient sold
Cherry Blossom certain materials containing formulas used in the processing of
cherries. Cherry Blossom claims it has an exclusive right to use Sensient’s
formulas. On June 22, 2009, Cherry Blossom moved for an injunction to prohibit
Sensient from using its cherry processing formulas. The court denied that
motion.
Crossroads Debt, LLC (“Crossroads”), a secured lender to Cherry Blossom,
intervened in the case and asserted multiple claims against Cherry Blossom
related to Cherry Blossom’s $1.4 million debt to Crossroads. Crossroads also
asserted cross-claims against Sensient related to offsets Sensient took against
its payments to Cherry Blossom for the processed cherry product Sensient
purchased from Cherry Blossom.
Under Sensient’s contract with Cherry Blossom, Cherry Blossom would purchase
Sensient’s raw cherries for use in making finished cherry product. Sensient then
purchased the finished product from Cherry Blossom at a purchase price reduced
by setoffs for the amount Cherry Blossom owed Sensient for raw cherries.
Eventually, Cherry Blossom directed Sensient to make payments directly to
Crossroads, which Sensient did for about seven months, until Cherry Blossom
ceased operations.
At a mediation on March 24, 2010, Crossroads claimed for the first time that
because Sensient paid for the finished cherry product by offsetting antecedent
debt, Sensient was not a “buyer in the ordinary course of business” as defined
by the Uniform Commercial Code. As a result, Crossroads claimed that Sensient
was not entitled to take such offsets because Crossroads claimed it had a
perfected senior lien on the offset funds. Crossroads sought the imposition of a
constructive trust over $1.4 million of such funds and a judgment requiring
their return by Sensient. The total exposure could have exceeded this amount due
to interest.
In addition, Sensient asserted indemnification claims against Crossroads related
to a U.S. Department of Labor “hot goods” issue. The U.S. Department of Labor
prohibited Sensient from selling in interstate commerce cherries made by Cherry
Blossom’s employees and for which Sensient had paid Cherry Blossom because
Cherry Blossom failed to pay its employees their wages earned when they
processed the cherries.
Crossroads moved for summary disposition on April 12, 2010, based on the Uniform
Commercial Code argument it raised at mediation on March 24, 2010. Sensient
opposed the motion and argued that Sensient was entitled to summary disposition,
not Crossroads. At a

Page 1 of 3



--------------------------------------------------------------------------------



 



hearing on the motion, the court ruled in Sensient’s favor, dismissing all of
Crossroads’ claims against Sensient.
On May 27, 2010, Cherry Blossom filed a bankruptcy petition in U.S. Bankruptcy
Court for the Western District of Michigan. Such filing triggered an automatic
stay of all litigation pending against Cherry Blossom, including the instant
case. The state court determined that the automatic stay in Cherry Blossom’s
bankruptcy case did not prevent it from signing the order granting Sensient
summary judgment disposing of Crossroads’ claims in Sensient’s favor. The court
also decided that the bankruptcy filing stayed indefinitely the remaining claims
regarding possession of the cherries, hot goods, and returned goods.
The bankruptcy trustee stipulated to lift the stay as to the issue of possession
of the 2006 cherries, and on September 7, 2010, the Michigan state court lifted
the administrative stay over the three remaining issues: (1) Sensient’s claim
for reimbursement from Crossroads in connection with the U.S. Department of
Labor hot goods issue described above; (2) Sensient’s claim for reimbursement
from Crossroads for certain returned goods; and (3) ownership of the 2006 cherry
inventory. The court accepted the parties’ stipulation that these three issues
could be resolved on briefs and set a schedule accordingly.
The Court ordered the parties to file simultaneously opening briefs on
October 1, 2010, and file simultaneously reply briefs on October 8, 2010. The
Court heard oral argument on these three issues on December 6, 2010. On
January 10, 2011, the Court entered an order that Crossroads is entitled to the
first lien position on the remaining cherry inventory and denying Sensient’s
claims against Crossroads for reimbursement. Pursuant to the Court’s order of
January 10, 2011, any proceeds from the sale of the remaining cherry inventory
will be paid to the Court and then released to Crossroads. Sensient intends to
appeal the Court’s decision regarding these three issues. Sensient also intends
to move the Court to stay the enforcement of its January 10, 2011, order pending
appeal.
S.A.M. (Amaral) v. Sensient Technologies Corp., et al.
On August 5, 2010, the owners and operators of a 135-acre vineyard near the
dehydration facility formerly operated by Sensient Dehydrated Flavors, LLC
(“SDF”) in Greenfield, California, filed a lawsuit in California state court in
Monterey, California. The lawsuit names as defendants both Sensient Technologies
Corporation (“Sensient”) and SDF and a response to the complaint was filed on
October 1. The suit sets out claims for nuisance per se, trespass and negligence
per se and alleges almost a million dollars in losses plus punitive damages, all
based on the fact that, between the summer of 2007 and early October 2009, SDF
was processing onions that allegedly caused an “onion taint” in the grapes and
wine produced from the plaintiffs’ vineyard. While SDF had an air permit
covering its operations, its Monterey County use permit specifically named only
chili peppers, celery and parsley, but not onions, as commodities that could be
dehydrated at the Greenfield facility. SDF’s effort to modify the Greenfield
facility’s use permit to specifically include the processing of onions was
blocked by local vineyard owners, and SDF has since closed its Greenfield
facility and consolidated its onion dehydration operations at its
fully-permitted and more efficient facility at Livingston, California.

Page 2 of 3



--------------------------------------------------------------------------------



 



This lawsuit follows an earlier lawsuit (J. Lohr Vineyards and Wines v. Sensient
Technologies) (the “Lohr lawsuit”) brought by a larger, adjacent landowner. The
Lohr lawsuit was settled in December 2009, with an agreement that included SDF’s
abandonment of onion processing at its Greenfield facility but did not require
the payment of any settlement amount to Lohr despite Lohr’s substantial damage
claims. The S.A.M. plaintiffs have essentially copied, and seek to rely upon,
the factual allegations and expert analyses developed in the Lohr lawsuit before
a settlement was reached. The S.A.M. plaintiffs will not, however, be receiving
any assistance from Lohr. Sensient and SDF believe the S.A.M. plaintiffs’ claims
are without merit and intend to pursue a vigorous defense. Trial has been set to
commence on October 31, 2011, and the parties have been directed to attend a
mandatory settlement conference on September 30, 2011.
Daito Kasei Kogyo Co. Ltd. v. Sensient Cosmetic Technologies SAS
In 1992 Sensient Cosmetic Technologies SAS (“SCT”) and Daito Kasei Kogyo Co.,
Ltd. (“Daito”) entered into a distribution agreement pursuant to which SCT
became the exclusive distributor in Europe of coloring agents and ingredients
manufactured in Japan by Daito and, in turn, Daito became the exclusive
distributor in Japan of certain products produced in France by SCT. By 2008, the
sale of Daito products represented €4 million of SCT’s sales. In contrast,
Daito’s sales of SCT’s products in Japan amounted to only €0.4 million in 2008.
The agreement was entered into for an initial period to end on December 31, 1993
and was tacitly renewed for two-year periods through December 31, 2009, subject
to a requirement of six months notice for termination.
On July 7, 2009, Daito notified SCT of its decision to terminate SCT’s
distributorship in Europe, with effect as of February 10, 2010. SCT informed
Daito that the notice of termination was insufficient in light of the lengthy
commercial relationship between the parties. Daito eventually ostensibly agreed
to extend the notice period but the commercial relationship did not function as
it had in the past. On August 10, 2010, SCT filed a complaint before the Paris
Commercial Court alleging that Daito wrongfully terminated its long-standing
established commercial relationship with SCT, that SCT should have been given a
notice period of thirty-six months in light of the twenty-year relationship
between the parties and that Daito should pay damages to SCT of over €3.8
million.
On January 26, 2011, Daito filed a response in a hearing of the Court in which
it denied any liability for SCT’s claims and asserted counter-claims of
€1.5 million for unlawful termination of Daito’s distributorship in Japan,
unlawful termination of an alleged “agency contract” in Japan and SCT’s
cancellation of certain Daito orders in October, 2010. The court has scheduled a
hearing on March 23, 2011, at which SCT will file its response to Daito’s
defenses and counter-claims.
The Company is involved in various other claims and litigation arising in the
normal course of business. In the judgment of management, which relies in part
on information from Company counsel, the ultimate resolution of these actions
will not materially affect the consolidated financial statements of the Company
except as described above.

Page 3 of 3



--------------------------------------------------------------------------------



 



SCHEDULE 4.8
ENVIRONMENTAL MATTERS
None





--------------------------------------------------------------------------------



 



SCHEDULE 6.1
LIENS
None





--------------------------------------------------------------------------------



 



Schedule 6.10
EXISTING INVESTMENTS
Sensient Technologies Corporation
Investments
in Thousands

                                  Location   % Owned by
SXT or
Other Subs   Amount             SXT Portion Owned by:
Joint ventures:
                           
LCW-Les Colorants Wackherr do
  Brazil   50% }                 Les Colorants Wackherr
Brasil Ltda
                         
LCW Polska Ltd
  Poland   60% $ 1,827             Les Colorants Wackherr
Sub-total
                  $ 1,827      
 
                           
Low income housing investments:
                           
Boston Capital
          $ 101              
Columbia Housing
            91              
Related Partners III
            71              
Sub-total
                  $ 263      
 
                         
 
                           
Grand Total
                  $ 2,090      
 
                         

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.11
GUARANTIES, ETC.
None

 